Exhibit 10.1

STATE OF WASHINGTON

COUNTIES OF COWLITZ, LEWIS AND SKAMANIA

OPTION TO ACQUIRE OIL & GAS LEASE

This Option to Acquire Oil & Gas Lease ("Agreement") is entered into by and
between Cascadia Energy Corp., a Washington corporation ("Cascadia") and
Weyerhaeuser Company, a Washington corporation ("Weyerhaeuser") and is effective
as of August 9, 2005. The parties' addresses are as follows:

CASCADIA ENERGY CORP.
11916 - 59 Ave. West
Mukilteo, WA 98275
Tel: 425 - 349 - 5676
Mobile: 206 - 484 - 3150
Fax: 425 - 315 - 9673

Attn: Thomas J. Deacon - President

Weyerhaeuser Company
Mineral Resources - PC 2-121
P.O. Box 9777
Federal Way, WA 98063-9777
Tel: 253-924-2050
Fax: 253.924.3862

Attn: Kent Curran, Project Landman

Whereas, Cascadia desires to secure from Weyerhaeuser an option to obtain one or
more oil & gas leases pertaining to the property described on Exhibit A ("Option
Lands") which, for the purposes of this Agreement, are deemed to include 100,000
gross and 100,000 net mineral acres, being a portion of the 364,741.24 net acres
outlined on the land map identified as Exhibit "A - 1" attached hereto and made
a part hereof, and

Whereas, the parties hereto desire to enter into an option agreement pursuant to
which Cascadia shall have the right to obtain one or more oil and gas leases.

Now, Therefore, in consideration of the mutual covenants and agreements of the
parties herein contained, the parties agree as follows:

1.

In consideration of the payment by Cascadia to Weyerhaeuser of One Dollar ($1)
per net mineral acre, being a total consideration of One Hundred Thousand
($100,000), the receipt and sufficiency of which is hereby acknowledged,
Weyerhaeuser does hereby grant and convey to Cascadia, its successors and
assigns, the sole and exclusive right to obtain one or more Oil & Gas Leases
pertaining to the Option Lands, in the form attached hereto as Exhibit B
("Lease").

2.

Said Option is hereby granted for a period of One (1) year ("initial work study
period"), commencing with the effective date hereof and ending on August 8,
2006. Cascadia agrees to a One (1) year initial work-study period to develop
geological leads, or prospects. Weyerhaeuser is also willing to grant Cascadia
an additional year of the Option provided, however, that on or before the end of
the initial one (1) year work study period, Cascadia elects one of the
following: 1) Cascadia undertakes a work commitment of Two Hundred Eighty Five
Thousand Seven Hundred Fifteen Dollars ($285,715) pertaining to the full 100,000
acres, proportionately reduced if Cascadia elects to evaluate less than the
entire Option Lands, or, 2) pays Weyerhaeuser $285,715 in lieu of the work
commitment, or such lesser amount if less than the full 100,000 acres are chosen
to be evaluated, but in no event less than 50,000 acres.

In the event Cascadia commits to the work program but does not expend the full
amount, it shall pay to Weyerhaeuser as liquidated damages prior to the
expiration of the option period, the difference between actual monies spent and
the committed amount.

3.

Cascadia further agrees to provide Weyerhaeuser with a Bank Letter of Credit
prior to the end of the initial one year Work Study Period, to guarantee payment
of financial obligations created by Cascadia's election to accept the one year
extension and perform the required level of exploratory work. Such letter of
credit shall be an amount equal to the work commitment of $285,715. However,
said amount may be proportionately reduced at the beginning of the second option
year if the work commitment is less than the full 100,000 acres, but in no event
less than 50,000 acres.

4.

Cascadia shall have sixty (60) days from the date this agreement is fully
executed by the parties hereto in which to select the 100,000 acres for the
initial work study period. Said acreage must be reasonably contiguous and in the
form of a square or rectangle (no checkerboards or long narrow strips) except as
needed to conform to Section boundaries. Cascadia shall have a right of first
refusal for a period of thirty - six (36) months should Weyerhaeuser receive an
unsolicited third party proposal on the acreage lying outside the selected
100,000 acres, but within the area outlined on Exhibit "A-1".

5.

Weyerhaeuser agrees not to market any of the acreage outlined on the attached
Exhibit "A-1" for a period of two (2) years from the effective date hereof.
Weyerhaeuser further agrees to allow Cascadia to select additional acreage
outside of the original 100,000 acre selection, but within the area outlined on
Exhibit "A-1". However, such additional acreage selection shall be made on the
then going market rate in the area and not a pre - negotiated price between
Cascadia and Weyerhaeuser.

6.

If the above work commitment is met by Cascadia, it shall have the right on or
before the expiration of the Option Period, to enter into a Lease. In the event
Cascadia desires to exercise this Option, Cascadia shall notify Weyerhaeuser
during the term of this Agreement. Such notice shall contain: (a) a statement
that Cascadia is exercising its Option; (b) one or more completed Lease(s)
executed by Cascadia containing a legal description of the property to be
leased. The effective date of the Lease(s) will be, at Cascadia's option, any
date (inclusive) between the effective date of this Option and the expiration
date hereof. An annual delay rental of One ($1) Dollar per net mineral acre will
be paid in advance for each year of the primary term of the Lease(s).

7.

There shall be no Lease bonus payment due under any Lease(s) selected
accompanying the option notification.

8.

The Lease(s) executed hereunder shall cover Option Lands selected by Cascadia's
in its sole discretion; Provided, however, that the selected lands for an lease
must comprise a minimum of Six Hundred and Forty (640) acres and a maximum of
Fifty Thousand (50,000) net acres of the Option Lands and must be reasonably
contiguous and in the form of a square or rectangle (no checkerboards or long
narrow strips) except as needed to conform with Section boundaries.

9.

Any notices required or desired shall be in writing and delivered personally or
by messenger or sent by U.S. certified mail, return receipt requested, postage
prepaid, or sent via facsimile transmission, and shall be sent to the respective
addressee at the respective address or facsimile number set forth above or to
such other address or facsimile number as the parties may specify in writing.
Notices shall be deemed effective upon the earlier of receipt when delivered,
or, if mailed, upon return receipt, or, if sent via facsimile, upon confirmed
facsimile transmission to the designated fax number of said addressee.

10.

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter herein and supersedes all prior
negotiations and representations. This Agreement may not be modified except in
writing signed by the parties.

11.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their respective heirs, successors, and assigns; Provided, however that
neither this Agreement nor the obligations hereunder may be transferred or
assigned, in whole or in part by Cascadia, except, to Cascadia's wholly owned
Washington subsidiary and to Comet Ridge USA, Inc., ("Comet") or Comet's wholly
owned Washington state subsidiary, if later created, without Weyerhaeuser's
advance written consent.

12.

Should any legal action or proceeding be commenced by either party in order to
enforce this Agreement or any provision hereof, or in connection with an alleged
dispute, breach, default, or misrepresentation in connection with any provision
herein contained, the prevailing party shall be entitled to recover reasonable
attorneys' fees and costs incurred in connection with such action or proceeding,
including costs of pursuing or defending any legal action, including, without
limitation, any on appeal, discovery or negotiation and preparation of
settlement arrangements, in addition to such other relief as may be granted.

13.

Each party to this Agreement, and each individual signing on behalf of each
party, hereby represents and warrants to the other that it has full power and
authority to enter into this Agreement and that its execution, delivery, and
performance of this Agreement has been fully authorized and approved, and that
no further corporate approvals or consents are required to bind such party.

14.

All exhibits referred to herein are deemed to be incorporated in this Agreement
in their entirety.

15.

The rights herein granted to Cascadia are limited to those owned by
Weyerhaeuser, which makes no representation or warranty as to its ownership
rights in the Option Lands and Weyerhaeuser shall have no liability to Cascadia
in such regard, not even for the return of any consideration, paid or given by
Cascadia to Weyerhaeuser pursuant to this Agreement.

16.

Failure of either party to insist upon the strict performance of any of the
terms and conditions hereof, or failure to exercise any rights or remedies
provided herein or by law, or to notify the other party in the event of breach,
will not release the other party of any of its obligations under this Agreement,
nor will any proposed oral modification or rescission of this Agreement by
either party operate as a waiver of any of the terms hereof. No waiver by either
party of any breach, default, or violation of any term, warranty,
representation, agreement, covenant, right, condition, or provision hereof will
constitute waiver of any subsequent breach, default, or violation of the same or
other term, warranty, representation, agreement, covenant, right, condition, or
provision.

17.

This Agreement shall not be recorded in any public records. On request,
Weyerhaeuser will execute a Memorandum of Agreement in a form suitable for
recording.

18.

The validity, construction, and performance of this Agreement will be governed
by and construed in accordance with the laws of the State of Washington, without
regard to its conflict of laws and rules. The parties agree to submit to the
jurisdiction of any state or federal court within the State of Washington in any
action or dispute resolution process arising out of the terms, enforcement, or
breach of this agreement

Executed and Effective

as of the date first above written.





CASCADIA ENERGY CORP.

WEYERHAEUSER COMPANY

By:
/s/ Thomas J. Deacon
Thomas J. Deacon

By:
/s/ David L. Godwin
David L. Godwin

Its: President

Its: Director, Mineral Resources



 

 

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss

On this _______ day of ________________, 2005, before me personally appeared
David L. Godwin, to me known to be the Director Mineral Resources of
Weyerhaeuser Company, the corporation that executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that they were authorized to execute said instrument.

In Witness Whereof

, I have hereunto set my hand and affixed my official seal the day and year
herein first above written.



_______________________________________________
Notary Public in and for the State of Washington.
My appointment expires: __________________________.

STATE OF WASHINGTON

COUNTY OF KING____________

}

ss

On this _______ day of ________________, 2005, before me personally appeared
_________________________________, to me known to be the
_________________________ of ___________________the corporation that executed
the within and foregoing instrument, and acknowledged said instrument to be the
free and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that they were authorized to execute said
instrument.

In Witness Whereof

, I have hereunto set my hand and affixed my official seal the day and year
herein first above written.



_______________________________________________
Notary Public in and for the State of Washington.
My appointment expires: __________________________.

 

 

Exhibit A

Attached hereto and made a part hereof that certain Option Agreement between
Weyerhaeuser Company and Cascadia Energy Corp. dated August 9, 2005.

OPTION LANDS

Sec.

Twp

Rng

Meridian

Legal Description

Interest Type

Gross Acres

Net Acres





CLARK County







32

6N

4E

Willamette

S2SE

Coal

80.00

80.00

32

6N

4E

Willamette

S2SE

Oil & Gas

80.00

80.00

33

6N

4E

Willamette

S2S2

Coal

160.00

160.00

33

6N

4E

Willamette

S2S2

Oil & Gas

160.00

160.00

35

6N

4E

Willamette

E2SW / S2SE

Coal

160.00

160.00

35

6N

4E

Willamette

E2SW / S2SE

Oil & Gas

160.00

160.00

25

7N

4E

Willamette

PT LOT 4 & 5

Coal

38.55

38.55

25

7N

4E

Willamette

PT LOT 4 & 5

Oil & Gas

38.55

38.55

35

7N

4E

Willamette

LOT 1 & 3

Coal

60.05

60.05

35

7N

4E

Willamette

LOT 1 & 3

Oil & Gas

60.05

60.05

Sub Total by CLARK County



















Sub Total Coal

498.60

498.60











Sub Total Oil & Gas

498.60

498.60

COWLITZ County









1

10N

1E

Willamette

FR N2 / SW4 / N2SE / SWSE / PT SESE

Coal

644.43

644.43

1

10N

1E

Willamette

FR N2 / SW4 / N2SE / SWSE / PT SESE

Oil & Gas

644.43

644.43

2

10N

1E

Willamette

FR N2 / N2SW / SE4

Coal

568.64

568.64

2

10N

1E

Willamette

FR N2 / N2SW / SE4

Oil & Gas

568.64

568.64

3

10N

1E

Willamette

LOT 2 / S2NE / FR W2 / N2SE / SWSE

Coal

563.70

563.70

3

10N

1E

Willamette

LOT 2 / S2NE / FR W2 / N2SE / SWSE

Oil & Gas

563.70

563.70

4

10N

1E

Willamette

FR N2NE / N2N2SWNE / SENE / FR W2 / NESE / PT NWSE / S2SE

Coal

581.07

581.07

4

10N

1E

Willamette

FR N2NE / N2N2SWNE / SENE / FR W2 / NESE / PT NWSE / S2SE

Oil & Gas

581.07

581.07

5

10N

1E

Willamette

ALL FR

Coal

636.88

636.88

5

10N

1E

Willamette

ALL FR

Oil & Gas

636.88

636.88

6

10N

1E

Willamette

ALL FR

Coal

640.00

640.00

6

10N

1E

Willamette

ALL FR

Oil & Gas

640.00

640.00

7

10N

1E

Willamette

FR N2 / FR SW4 / N2SE / S2SE EXCEPT COUNTY ROAD

Coal

645.14

645.14

7

10N

1E

Willamette

FR N2 / FR SW4 / N2SE / S2SE EXCEPT COUNTY ROAD

Oil & Gas

645.14

645.14

8

10N

1E

Willamette

N2 / SW4 / N2SE / S2SE EXCEPT COUNTY ROAD

Coal

638.72

638.72

8

10N

1E

Willamette

N2 / SW4 / N2SE / S2SE EXCEPT COUNTY ROAD

Oil & Gas

638.72

638.72

9

10N

1E

Willamette

N2 / N2SW / PT SWSW / SESW / S2SE

Coal

557.50

557.50

9

10N

1E

Willamette

N2 / N2SW / PT SWSW / SESW / S2SE

Oil & Gas

557.50

557.50

10

10N

1E

Willamette

S2NE / PT N2NW, SWNW / SENW / PT NESW / S2SW / N2SE

Coal

370.00

370.00

10

10N

1E

Willamette

S2NE / PT N2NW, SWNW / SENW / PT NESW / S2SW / N2SE

Oil & Gas

370.00

370.00

11

10N

1E

Willamette

N2 / SW4 / NESE / PT NWSE / S2SE

Coal

639.84

639.84

11

10N

1E

Willamette

N2 / SW4 / NESE / PT NWSE / S2SE

Oil & Gas

639.84

639.84

12

10N

1E

Willamette

PT W2NE, NENW / NWNW / S2NW / SW4

Coal

334.55

334.55

12

10N

1E

Willamette

PT W2NE, NENW / NWNW / S2NW / SW4

Oil & Gas

334.55

334.55

13

10N

1E

Willamette

NENE / PT NWNE,SWNE / SENE / PT NENW / NWNW / PT SENW / SW4 / S2SE

Coal

447.80

447.80

13

10N

1E

Willamette

NENE / PT NWNE,SWNE / SENE / PT NENW / NWNW / PT SENW / SW4 / S2SE

Oil & Gas

447.80

447.80

14

10N

1E

Willamette

N2NE / SWNE / NW4 / NESW EXCEPT 5 ACRE IN NORTHEAST CORNER / W2SW / SESW / PT
NWSE

Coal

435.22

435.22

14

10N

1E

Willamette

N2NE / SWNE / NW4 / NESW EXCEPT 5 ACRE IN NORTHEAST CORNER / W2SW / SESW / PT
NWSE

Oil & Gas

435.22

435.22

15

10N

1E

Willamette

NE4 / PT N2NW, SWNW / SENESW / SE4

Coal

404.63

404.63

15

10N

1E

Willamette

NE4 / PT N2NW, SWNW / SENESW / SE4

Oil & Gas

404.63

404.63

16

10N

1E

Willamette

N2 / SW4 / PT NESE / NWSE

Coal

558.51

558.51

16

10N

1E

Willamette

N2 / SW4 / PT NESE / NWSE

Oil & Gas

558.51

558.51

17

10N

1E

Willamette

PT NENE / NWNE / PT S2NE / W2 / NESE / PT W2SE / SESE

Coal

636.26

636.26

17

10N

1E

Willamette

PT NENE / NWNE / PT S2NE / W2 / NESE / PT W2SE / SESE

Oil & Gas

636.26

636.26

18

10N

1E

Willamette

NENE EXCEPT COUNTY ROAD / NWNE / S2NE / FR NW4 / FR S2

Coal

649.02

649.02

18

10N

1E

Willamette

NENE EXCEPT COUNTY ROAD / NWNE / S2NE / FR NW4 / FR S2

Oil & Gas

649.02

649.02

19

10N

1E

Willamette

NE4 / FR N2NW / FR SWNW / FR SW / SE

Coal

614.02

614.02

19

10N

1E

Willamette

NE4 / FR N2NW / FR SWNW / FR SW / SE

Oil & Gas

614.02

614.02

20

10N

1E

Willamette

PT NE4, NENW / W2NW / PT SENW, NESW / W2SW / PT SESW / N2SE / SWSE

Coal

487.62

487.62

20

10N

1E

Willamette

PT NE4, NENW / W2NW / PT SENW, NESW / W2SW / PT SESW / N2SE / SWSE

Oil & Gas

487.62

487.62

21

10N

1E

Willamette

PT SENE / N2N2NW / SENW / N2SW / SESW / SE4

Coal

378.45

378.45

21

10N

1E

Willamette

PT SENE / N2N2NW / SENW / N2SW / SESW / SE4

Oil & Gas

378.45

378.45

22

10N

1E

Willamette

NENE / N2NWNE / SENE / W2E2NWNW / W2NWNW / N2SE / N2SWSE / SESWSE / SESE

Coal

280.00

280.00

22

10N

1E

Willamette

NENE / N2NWNE / SENE / W2E2NWNW / W2NWNW / N2SE / N2SWSE / SESWSE / SESE

Oil & Gas

280.00

280.00

23

10N

1E

Willamette

NE4 / N2NW / PT S2NW / N2SW / SWSW / SE4

Coal

560.00

560.00

23

10N

1E

Willamette

NE4 / N2NW / PT S2NW / N2SW / SWSW / SE4

Oil & Gas

560.00

560.00

24

10N

1E

Willamette

NENE / S2N2 / S2

Coal

520.00

520.00

24

10N

1E

Willamette

NENE / S2N2 / S2

Oil & Gas

520.00

520.00

25

10N

1E

Willamette

NWNE / S2NE / W2 / SE4

Coal

600.00

600.00

25

10N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

26

10N

1E

Willamette

E2NE / S2NENW / NWNW / N2SWNW / SENW / E2NESW / NWSW / S2SW / W2SE

Coal

470.00

470.00

26

10N

1E

Willamette

E2NE / S2NENW / NWNW / N2SWNW / SENW / E2NESW / NWSW / S2SW / W2SE

Oil & Gas

470.00

470.00

27

10N

1E

Willamette

NE4 / NENW / S2NW / PT SW4 / SE4

Coal

500.13

471.61

27

10N

1E

Willamette

NE4 / NENW / S2NW / PT SW4 / SE4

Oil & Gas

500.13

471.61

28

10N

1E

Willamette

PT E2NE, S2NW, SE4

Coal

111.52

111.52

28

10N

1E

Willamette

PT E2NE, S2NW, SE4

Oil & Gas

111.52

111.52

29

10N

1E

Willamette

N2NE / PT S2NE, NW4 / SWSW

Coal

232.94

232.94

29

10N

1E

Willamette

N2NE / PT S2NE, NW4, NWSW / SWSW

Oil & Gas

273.94

273.94

30

10N

1E

Willamette

NE4

Coal

160.00

160.00

30

10N

1E

Willamette

NE4

Oil & Gas

160.00

160.00

31

10N

1E

Willamette

NENE / FR W2NW / NESW / N2 LOT 3 / E2SESW / SE4

Coal

368.84

368.84

31

10N

1E

Willamette

NENE / FR W2NW / NESW / N2 LOT 3 / E2SESW / SE4

Oil & Gas

368.84

368.84

32

10N

1E

Willamette

PT N2NE / SWNE / N2NW / SENW / NESE / PT NWSE, S2SE

Coal

367.94

367.94

32

10N

1E

Willamette

PT N2NE / SWNE / N2NW / SENW / NESE / PT NWSE, S2SE

Oil & Gas

367.94

367.94

33

10N

1E

Willamette

PT W2NE, SENE / W2NW / S2SW / PT NESE / W2SE / PT SESE

Coal

253.10

253.10

33

10N

1E

Willamette

N2NE / PT S2NE / W2NW / S2

Oil & Gas

514.24

514.24

34

10N

1E

Willamette

NE4 / NENW / PT NWNW / SWNW LESS 1.7 ACRES SOLD / SENW / S2

Coal

625.40

625.40

34

10N

1E

Willamette

NE4 / NENW / PT NWNW / SWNW LESS 1.7 ACRES SOLD / SENW / S2

Oil & Gas

625.40

625.40

35

10N

1E

Willamette

ALL

Coal

640.00

640.00

35

10N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

2

6N

1E

Willamette

PT FR NE4 / LOT 3 / PT LOT 4, S2NW, NESW / NWSW / S2SW / PT N2SE / S2SE

Coal

442.83

442.83

2

6N

1E

Willamette

PT FR NE4 / LOT 3 / PT LOT 4, S2NW, NESW / NWSW / S2SW / PT N2SE / S2SE

Oil & Gas

442.83

442.83

3

6N

1E

Willamette

FR N2

Coal

316.16

316.16

3

6N

1E

Willamette

FR N2 / PT E2SW / W2SW

Oil & Gas

447.16

447.16

4

6N

1E

Willamette

FR NE4 / FR N2NW / PT SWNW / SENW / S2

Coal

633.41

633.41

4

6N

1E

Willamette

FR NE4 / FR N2NW / PT SWNW / SENW / S2

Oil & Gas

633.41

633.41

5

6N

1E

Willamette

S2NE / N2SE

Coal

160.00

160.00

5

6N

1E

Willamette

S2NE / N2SE

Oil & Gas

160.00

160.00

6

6N

1E

Willamette

PT LOT 5, FR SW4, W2SE

Coal

133.46

133.46

6

6N

1E

Willamette

PT LOT 5, FR SW4, W2SE

Oil & Gas

141.21

141.21

7

6N

1E

Willamette

PT NWNE, S2NE, NESE

Coal

45.75

45.75

7

6N

1E

Willamette

PT NWNE, S2NE, E2SE

Oil & Gas

109.81

109.81

8

6N

1E

Willamette

N2NE / PT S2NE / N2NW / PT SENW, N2SW, SESW, NESE / S2SE

Coal

276.74

276.74

8

6N

1E

Willamette

N2NE / PT S2NE / N2NW / PT SENW, N2SW, SESW, NESE / S2SE

Oil & Gas

276.74

276.74

9

6N

1E

Willamette

100 FOOT STRIP IN N2SW / E2SESW

Coal

28.29

28.29

9

6N

1E

Willamette

NW / 100 FOOT STRIP IN N2SW, SWSW / E2SESW

Oil & Gas

188.29

188.29

10

6N

1E

Willamette

W2 / PT SESE

Coal

354.00

354.00

10

6N

1E

Willamette

W2 / PT SESE

Oil & Gas

354.00

354.00

11

6N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

12

6N

1E

Willamette

ALL

Coal

640.00

640.00

12

6N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

14

6N

1E

Willamette

NW4 / N2SW

Coal

240.00

240.00

14

6N

1E

Willamette

NW4 / N2SW

Oil & Gas

240.00

240.00

15

6N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

16

6N

1E

Willamette

NENE / S2N2 / S2

Coal

520.00

520.00

16

6N

1E

Willamette

NENE / S2N2 / S2

Oil & Gas

520.00

520.00

17

6N

1E

Willamette

PT NENE / W2NE / PT N2NW / S2NW

Coal

236.99

236.99

17

6N

1E

Willamette

PT NENE / W2NE / PT N2NW / S2NW

Oil & Gas

236.99

236.99

18

6N

1E

Willamette

PT NENE / SE4

Coal

173.20

173.20

18

6N

1E

Willamette

PT E2NE / SE4

Oil & Gas

194.20

194.20

19

6N

1E

Willamette

NE4

Oil & Gas

160.00

160.00

20

6N

1E

Willamette

E2

Coal

320.00

320.00

20

6N

1E

Willamette

E2

Oil & Gas

320.00

320.00

21

6N

1E

Willamette

PT NWNE / S2NE / NW4 / S2

Coal

339.28

339.28

21

6N

1E

Willamette

PT NWNE / S2NE / NW4 / S2

Oil & Gas

339.28

339.28

24

6N

1E

Willamette

SW

Coal

160.00

160.00

24

6N

1E

Willamette

SW

Oil & Gas

160.00

160.00

25

6N

1E

Willamette

SWSE

Coal

40.00

40.00

25

6N

1E

Willamette

SWSE

Oil & Gas

40.00

40.00

28

6N

1E

Willamette

NW4

Coal

80.00

80.00

28

6N

1E

Willamette

NW4

Oil & Gas

80.00

80.00

2

7N

1E

Willamette

ALL FR

Coal

640.64

640.64

2

7N

1E

Willamette

ALL FR

Oil & Gas

640.64

640.64

4

7N

1E

Willamette

FR N2NW / S2N2 / S2

Coal

561.36

561.36

4

7N

1E

Willamette

FR N2NW / S2N2 / S2

Oil & Gas

561.36

561.36

5

7N

1E

Willamette

FR N2 / E2SW / SE4

Oil & Gas

561.08

561.08

8

7N

1E

Willamette

NE4

Coal

160.00

160.00

8

7N

1E

Willamette

NE4

Oil & Gas

160.00

160.00

9

7N

1E

Willamette

W2

Oil & Gas

320.00

320.00

10

7N

1E

Willamette

ALL

Coal

640.00

640.00

10

7N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

11

7N

1E

Willamette

E2SWSW / SESW

Coal

60.00

60.00

11

7N

1E

Willamette

E2SWSW / SESW

Oil & Gas

60.00

60.00

12

7N

1E

Willamette

NE4 / N2NW / SENW / NESW / N2SE

Coal

400.00

400.00

12

7N

1E

Willamette

NE4 / N2NW / SENW / NESW / N2SE

Oil & Gas

400.00

400.00

26

7N

1E

Willamette

ALL

Coal

640.00

640.00

26

7N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

28

7N

1E

Willamette

ALL

Coal

640.00

640.00

28

7N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

30

7N

1E

Willamette

NWNE

Coal

40.00

40.00

30

7N

1E

Willamette

NWNE

Oil & Gas

40.00

40.00

32

7N

1E

Willamette

NE4 / NESW / PT NWSW / SE4

Coal

393.11

393.11

32

7N

1E

Willamette

NE4 / NESW / PT NWSW / SE4

Oil & Gas

393.11

393.11

33

7N

1E

Willamette

SWNE / S2NW / N2NWSW / NWSE

Coal

180.00

180.00

33

7N

1E

Willamette

SWNE / NW4 / N2NWSW / NWSE

Oil & Gas

260.00

260.00

34

7N

1E

Willamette

ALL

Coal

640.00

640.00

34

7N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

1

8N

1E

Willamette

ALL FR

Coal

683.54

683.54

1

8N

1E

Willamette

ALL FR

Oil & Gas

683.54

683.54

2

8N

1E

Willamette

ALL FR

Coal

678.62

678.62

2

8N

1E

Willamette

ALL FR

Oil & Gas

678.62

678.62

3

8N

1E

Willamette

ALL FR

Coal

674.22

674.22

3

8N

1E

Willamette

ALL FR

Oil & Gas

674.22

674.22

4

8N

1E

Willamette

ALL FR

Coal

666.84

666.84

4

8N

1E

Willamette

ALL FR

Oil & Gas

666.84

666.84

5

8N

1E

Willamette

ALL FR

Coal

659.10

659.10

5

8N

1E

Willamette

ALL FR

Oil & Gas

659.10

659.10

6

8N

1E

Willamette

ALL FR

Coal

630.20

630.20

6

8N

1E

Willamette

ALL FR

Oil & Gas

630.20

630.20

7

8N

1E

Willamette

FR N2 / FR N2S2

Coal

466.05

466.05

7

8N

1E

Willamette

FR N2 / FR N2S2

Oil & Gas

466.05

466.05

8

8N

1E

Willamette

ALL

Coal

640.00

640.00

8

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

9

8N

1E

Willamette

ALL

Coal

640.00

640.00

9

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

10

8N

1E

Willamette

N2 / SW4 / N2SE

Coal

560.00

560.00

10

8N

1E

Willamette

N2 / SW4 / N2SE

Oil & Gas

560.00

560.00

11

8N

1E

Willamette

ALL

Coal

640.00

640.00

11

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

12

8N

1E

Willamette

ALL

Coal

640.00

640.00

12

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

13

8N

1E

Willamette

ALL

Coal

640.00

640.00

13

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

14

8N

1E

Willamette

ALL

Coal

640.00

640.00

14

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

15

8N

1E

Willamette

ALL

Coal

640.00

640.00

15

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

16

8N

1E

Willamette

N2 / PT NESW / SE4

Coal

500.00

500.00

16

8N

1E

Willamette

N2 / PT NESW / SESW / SE4

Oil & Gas

540.00

540.00

17

8N

1E

Willamette

NE4 / N2NW / PT SWNW / SENW / PT N2SW, SESW / SE4

Coal

537.70

537.70

17

8N

1E

Willamette

NE4 / N2NW / PT SWNW / SENW / PT N2SW, SESW / SE4

Oil & Gas

537.70

537.70

19

8N

1E

Willamette

FR S2N2 / FR S2

Coal

467.16

467.16

19

8N

1E

Willamette

FR S2N2 / FR S2

Oil & Gas

467.16

467.16

20

8N

1E

Willamette

PT E2NE

Coal

11.20

11.20

20

8N

1E

Willamette

PT E2NE

Oil & Gas

11.20

11.20

21

8N

1E

Willamette

PT W2NW

Coal

47.35

47.35

21

8N

1E

Willamette

PT W2NW

Oil & Gas

47.35

47.35

22

8N

1E

Willamette

PT NENE / W2NE / PT SENE / N2NW / W2NESE / PT NWSWSE, NWSE / NESESE

Coal

270.00

270.00

22

8N

1E

Willamette

PT NENE / W2NE / PT SENE / N2NW / W2NESE / PT NWSWSE, NWSE / NESESE

Oil & Gas

270.00

270.00

23

8N

1E

Willamette

PT S2NE / NW4 / S2SW / SE4

Coal

465.00

465.00

23

8N

1E

Willamette

PT S2NE / NW4 / S2SW / SE4

Oil & Gas

465.00

465.00

24

8N

1E

Willamette

N2 / SE4

Coal

480.00

480.00

24

8N

1E

Willamette

N2 / SE4

Oil & Gas

480.00

480.00

25

8N

1E

Willamette

ALL

Coal

640.00

640.00

25

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

26

8N

1E

Willamette

ALL

Coal

640.00

640.00

26

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

27

8N

1E

Willamette

ALL

Coal

640.00

640.00

27

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

28

8N

1E

Willamette

S2N2 / N2SE

Coal

240.00

240.00

28

8N

1E

Willamette

S2N2 / N2SE

Oil & Gas

240.00

240.00

29

8N

1E

Willamette

ALL

Coal

640.00

640.00

29

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

30

8N

1E

Willamette

FR W2 / NWSE

Coal

342.18

342.18

30

8N

1E

Willamette

FR W2 / NWSE

Oil & Gas

342.18

342.18

31

8N

1E

Willamette

ALL FR

Coal

621.94

621.94

31

8N

1E

Willamette

ALL FR

Oil & Gas

621.94

621.94

32

8N

1E

Willamette

N2N2 / S2NE / PT SWNW / SENW / S2

Coal

631.50

631.50

32

8N

1E

Willamette

N2N2 / S2NE / PT SWNW / SENW / S2

Oil & Gas

631.50

631.50

33

8N

1E

Willamette

ALL

Coal

640.00

640.00

33

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

34

8N

1E

Willamette

N2NW

Coal

80.00

80.00

34

8N

1E

Willamette

N2NW

Oil & Gas

80.00

80.00

35

8N

1E

Willamette

ALL

Coal

640.00

640.00

35

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

36

8N

1E

Willamette

ALL

Coal

640.00

640.00

36

8N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

1

9N

1E

Willamette

ALL FR

Coal

644.00

644.00

1

9N

1E

Willamette

ALL FR

Oil & Gas

644.00

644.00

2

9N

1E

Willamette

ALL FR

Coal

648.00

648.00

2

9N

1E

Willamette

ALL FR

Oil & Gas

648.00

648.00

3

9N

1E

Willamette

ALL FR

Coal

646.10

646.10

3

9N

1E

Willamette

ALL FR

Oil & Gas

646.10

646.10

4

9N

1E

Willamette

LOT 1 / PT LOT 2 / S2NE / PT FR N2NW / S2

Coal

563.02

563.02

4

9N

1E

Willamette

LOT 1 / PT LOT 2 / S2NE / PT FR N2NW / S2

Oil & Gas

563.02

563.02

5

9N

1E

Willamette

PT S2NE, NESW, S2SW / NESE / PT NWSE / S2SE

Coal

198.53

198.53

5

9N

1E

Willamette

PT S2NE, NESW, S2SW / NESE / PT NWSE / S2SE

Oil & Gas

198.53

198.53

6

9N

1E

Willamette

PT LOT 2, 3 & 6, SENW, NESW / FR S2SW / PT W2SE

Coal

214.02

214.02

6

9N

1E

Willamette

PT LOT 2, 3 & 6, SENW, NESW / FR S2SW / PT W2SE

Oil & Gas

214.02

214.02

7

9N

1E

Willamette

PT E2NE / W2NE / FR W2 / PT NESE / NWSE / S2SE

Coal

586.33

586.33

7

9N

1E

Willamette

PT E2NE / W2NE / FR W2 / PT NESE / NWSE / S2SE

Oil & Gas

586.33

586.33

8

9N

1E

Willamette

ALL

Coal

640.00

640.00

8

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

9

9N

1E

Willamette

ALL

Coal

640.00

640.00

9

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

10

9N

1E

Willamette

ALL

Coal

640.00

320.00

10

9N

1E

Willamette

ALL

Oil & Gas

640.00

320.00

11

9N

1E

Willamette

ALL

Coal

640.00

640.00

11

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

12

9N

1E

Willamette

ALL

Coal

640.00

640.00

12

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

13

9N

1E

Willamette

ALL

Coal

640.00

640.00

13

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

14

9N

1E

Willamette

ALL

Coal

640.00

640.00

14

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

15

9N

1E

Willamette

ALL

Coal

640.00

640.00

15

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

16

9N

1E

Willamette

ALL

Coal

640.00

640.00

16

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

17

9N

1E

Willamette

ALL

Coal

640.00

640.00

17

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

18

9N

1E

Willamette

ALL FR

Coal

654.02

654.02

18

9N

1E

Willamette

ALL FR

Oil & Gas

654.02

654.02

19

9N

1E

Willamette

ALL FR

Coal

649.98

649.98

19

9N

1E

Willamette

ALL FR

Oil & Gas

649.98

649.98

20

9N

1E

Willamette

ALL

Coal

640.00

640.00

20

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

21

9N

1E

Willamette

ALL

Coal

640.00

640.00

21

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

22

9N

1E

Willamette

NE / S2

Coal

480.00

480.00

22

9N

1E

Willamette

NE / S2

Oil & Gas

480.00

480.00

23

9N

1E

Willamette

ALL

Coal

640.00

640.00

23

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

24

9N

1E

Willamette

ALL

Coal

640.00

640.00

24

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

25

9N

1E

Willamette

ALL

Coal

640.00

640.00

25

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

26

9N

1E

Willamette

ALL

Coal

640.00

640.00

26

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

27

9N

1E

Willamette

ALL

Coal

640.00

640.00

27

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

28

9N

1E

Willamette

ALL

Coal

640.00

640.00

28

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

29

9N

1E

Willamette

ALL

Coal

640.00

640.00

29

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

30

9N

1E

Willamette

ALL FR

Coal

647.10

647.10

30

9N

1E

Willamette

ALL FR

Oil & Gas

647.10

647.10

31

9N

1E

Willamette

ALL FR

Coal

643.18

643.18

31

9N

1E

Willamette

ALL FR

Oil & Gas

643.18

643.18

32

9N

1E

Willamette

ALL

Coal

640.00

640.00

32

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

33

9N

1E

Willamette

ALL

Coal

640.00

640.00

33

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

34

9N

1E

Willamette

ALL

Coal

640.00

640.00

34

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

35

9N

1E

Willamette

ALL

Coal

640.00

640.00

35

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

36

9N

1E

Willamette

ALL

Coal

640.00

640.00

36

9N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

1

10N

1W

Willamette

FR N2

Coal

319.46

319.46

1

10N

1W

Willamette

FR N2

Oil & Gas

319.46

319.46

2

10N

1W

Willamette

FR NE4 / FR N2NW / N2SW

Coal

319.24

319.24

2

10N

1W

Willamette

FR NE4 / FR N2NW / N2SW

Oil & Gas

319.24

319.24

3

10N

1W

Willamette

FR NE4

Coal

159.80

159.80

3

10N

1W

Willamette

FR NE4

Oil & Gas

159.80

159.80

4

10N

1W

Willamette

E2SW / SWSE

Coal

120.00

120.00

4

10N

1W

Willamette

E2SW / SWSE

Oil & Gas

120.00

120.00

10

10N

1W

Willamette

W2NW

Coal

80.00

80.00

10

10N

1W

Willamette

W2NW

Oil & Gas

80.00

80.00

12

10N

1W

Willamette

NENE / E2NWNE / NESE EXCEPT COUNTY ROAD / SESE

Coal

138.56

138.56

12

10N

1W

Willamette

NENE / E2NWNE / NESE EXCEPT COUNTY ROAD / SESE

Oil & Gas

138.56

138.56

13

10N

1W

Willamette

PT NENE, SWNE, SENE, NWSE, SWSE, SESE

Coal

144.17

144.17

13

10N

1W

Willamette

PT NENE, SWNE, SENE, NWSE, SWSE, SESE

Oil & Gas

144.17

144.17

14

10N

1W

Willamette

N2 / NESW / PT NWSW / SE4

Coal

555.00

555.00

14

10N

1W

Willamette

N2 / NESW / PT NWSW / SE4

Oil & Gas

555.00

555.00

15

10N

1W

Willamette

PT N2NW, SWNW

Coal

73.89

73.89

15

10N

1W

Willamette

PT N2NW, SWNW

Oil & Gas

73.89

73.89

16

10N

1W

Willamette

S2NE / W2SW / SE4

Coal

320.00

320.00

16

10N

1W

Willamette

S2NE / W2SW / SE4

Oil & Gas

320.00

320.00

24

10N

1W

Willamette

SWNW

Coal

40.00

40.00

24

10N

1W

Willamette

SWNW

Oil & Gas

40.00

40.00

31

10N

1W

Willamette

E2

Coal

320.00

320.00

31

10N

1W

Willamette

E2

Oil & Gas

320.00

320.00

34

10N

1W

Willamette

W2NW / PT SENW, NESW / NWSW / PT FR S2SW

Coal

164.79

164.79

34

10N

1W

Willamette

W2NW / PT SENW, NESW / NWSW / PT FR S2SW

Oil & Gas

164.79

164.79

23

6N

1W

Willamette

S2SWNW / NWSW / S2SW

Coal

140.00

70.00

23

6N

1W

Willamette

S2SWNW / NWSW / S2SW

Oil & Gas

140.00

70.00

26

6N

1W

Willamette

W2NW

Coal

80.00

40.00

26

6N

1W

Willamette

W2NW

Oil & Gas

80.00

40.00

1

7N

1W

Willamette

PT NWSWNE

Coal

3.30

3.30

1

7N

1W

Willamette

PT LOT 2 / PT NWSWNE

Oil & Gas

19.75

19.75

35

7N

1W

Willamette

100 FT STRIP IN NWNE, S2NE, N2NW, E2SE

Coal

20.32

20.32

35

7N

1W

Willamette

100 FT STRIP IN NWNE, S2NE, N2NW, E2SE

Oil & Gas

20.32

20.32

36

7N

1W

Willamette

100 FOOT STRIP IN NWSW

Coal

0.79

0.79

36

7N

1W

Willamette

100 FOOT STRIP IN NWSW

Oil & Gas

0.79

0.79

1

8N

1W

Willamette

ALL FR

Coal

641.54

641.54

1

8N

1W

Willamette

ALL FR

Oil & Gas

641.54

641.54

2

8N

1W

Willamette

ALL FR

Coal

642.16

642.16

2

8N

1W

Willamette

ALL FR

Oil & Gas

642.16

642.16

3

8N

1W

Willamette

ALL FR

Coal

641.92

641.92

3

8N

1W

Willamette

ALL FR

Oil & Gas

641.92

641.92

4

8N

1W

Willamette

ALL FR

Coal

639.62

639.62

4

8N

1W

Willamette

ALL FR

Oil & Gas

639.62

639.62

5

8N

1W

Willamette

FR N2 / N2SW / SESW / SE4

Coal

594.04

594.04

5

8N

1W

Willamette

FR N2 / N2SW / SESW / SE4

Oil & Gas

594.04

594.04

6

8N

1W

Willamette

LOT 2 / PT SWNE / FR NW4

Coal

198.52

198.52

6

8N

1W

Willamette

LOT 2 / PT SWNE / FR NW4

Oil & Gas

198.52

198.52

7

8N

1W

Willamette

SENW / LOT 2, 3 & 4 / E2SW / N2SE / SWSE

Coal

364.62

364.62

7

8N

1W

Willamette

SENW / LOT 2, 3 & 4 / E2SW / N2SE / SWSE

Oil & Gas

364.62

364.62

8

8N

1W

Willamette

NENE / PT W2NE / SENE / SE4

Coal

311.35

311.35

8

8N

1W

Willamette

NENE / PT W2NE / SENE / SE4

Oil & Gas

311.35

311.35

9

8N

1W

Willamette

ALL

Coal

640.00

640.00

9

8N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

10

8N

1W

Willamette

W2

Coal

320.00

320.00

10

8N

1W

Willamette

W2

Oil & Gas

320.00

320.00

11

8N

1W

Willamette

E2NE

Coal

80.00

80.00

11

8N

1W

Willamette

E2NE

Oil & Gas

80.00

80.00

12

8N

1W

Willamette

N2

Coal

320.00

320.00

12

8N

1W

Willamette

N2

Oil & Gas

320.00

320.00

15

8N

1W

Willamette

ALL

Coal

640.00

640.00

15

8N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

16

8N

1W

Willamette

N2 / SW4

Coal

480.00

480.00

16

8N

1W

Willamette

N2 / SW4

Oil & Gas

480.00

480.00

17

8N

1W

Willamette

N2 / N2S2 / SESE

Coal

520.00

520.00

17

8N

1W

Willamette

N2 / N2S2 / SESE

Oil & Gas

520.00

520.00

19

8N

1W

Willamette

SENE / FR S2SW

Coal

122.14

122.14

19

8N

1W

Willamette

SENE / FR S2SW

Oil & Gas

122.14

122.14

20

8N

1W

Willamette

W2NENE / W2NE / W2SENE

Coal

120.00

120.00

20

8N

1W

Willamette

W2NENE / W2NE / W2SENE

Oil & Gas

120.00

120.00

21

8N

1W

Willamette

E2NE / SWNE / E2NW / PT SWNW / S2

Coal

540.00

540.00

21

8N

1W

Willamette

E2NE / SWNE / E2NW / PT SWNW / S2

Oil & Gas

540.00

540.00

23

8N

1W

Willamette

SENE / W2NW / E2SW / NESE / S2SE

Coal

320.00

320.00

23

8N

1W

Willamette

SENE / W2NW / E2SW / NESE / S2SE

Oil & Gas

320.00

320.00

25

8N

1W

Willamette

ALL

Coal

640.00

640.00

25

8N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

26

8N

1W

Willamette

NE4 / PT NESW, SWSW / SESW / SE4

Coal

406.71

406.71

26

8N

1W

Willamette

NE4 / PT NESW, SWSW / SESW / SE4

Oil & Gas

406.71

406.71

27

8N

1W

Willamette

W2NE / E2NW / SWNW / SW4

Coal

360.00

360.00

27

8N

1W

Willamette

W2NE / E2NW / SWNW / SW4

Oil & Gas

360.00

360.00

29

8N

1W

Willamette

SESW / SWSE

Coal

80.00

80.00

29

8N

1W

Willamette

SWNE / SESW / SWSE

Oil & Gas

120.00

120.00

31

8N

1W

Willamette

E2SE / NWSE

Coal

120.00

120.00

31

8N

1W

Willamette

E2SE / NWSE

Oil & Gas

120.00

120.00

32

8N

1W

Willamette

SENE / SWNW / W2SW / SESW / E2SE

Coal

280.00

280.00

32

8N

1W

Willamette

SENE / SWNW / W2SW / SESW / E2SE

Oil & Gas

280.00

280.00

33

8N

1W

Willamette

N2 / NESW / SE4

Coal

520.00

520.00

33

8N

1W

Willamette

N2 / NESW / SE4

Oil & Gas

520.00

520.00

35

8N

1W

Willamette

NE4 / N2NW / E2SW / SE4

Coal

480.00

480.00

35

8N

1W

Willamette

NE4 / N2NW / E2SW / SE4

Oil & Gas

480.00

480.00

36

8N

1W

Willamette

N2 / SW4 / N2SE / SESE

Coal

600.00

580.00

36

8N

1W

Willamette

N2 / SW4 / N2SE / SESE

Oil & Gas

600.00

580.00

1

9N

1W

Willamette

FR NE / FR S2

Coal

453.92

453.92

1

9N

1W

Willamette

FR NE / FR S2

Oil & Gas

453.92

453.92

2

9N

1W

Willamette

FR SW4 / FR W2SE / 61.49 LINEAL CHAINS 2ND CLASS SHORELANDS IN FRONT OF LOTS 1,
2 & 3 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES DUE TO SHORELANDS

Coal

178.25

178.26

2

9N

1W

Willamette

FR SW4 / FR W2SE / 61.49 LINEAL CHAINS 2ND CLASS SHORELANDS IN FRONT OF LOTS 1,
2 & 3 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES DUE TO SHORELANDS

Oil & Gas

178.25

178.26

3

9N

1W

Willamette

LOT 2 EXCEPT 1 ACRE IN NORTHWEST CORNER / 45.40 LINEAL CHAINS 2ND CLASS
SHORELANDS IN FRONT OF LOT 2 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES
DUE TO SHORELANDS

Coal

44.00

44.01

3

9N

1W

Willamette

LOT 2 EXCEPT 1 ACRE IN NORTHWEST CORNER / 45.40 LINEAL CHAINS 2ND CLASS
SHORELANDS IN FRONT OF LOT 2 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES
DUE TO SHORELANDS

Oil & Gas

44.00

44.01

6

9N

1W

Willamette

SESENE / PT SENW, NWSE / SWSE

Coal

105.80

105.80

6

9N

1W

Willamette

SESENE / PT SENW, NWSE / SWSE

Oil & Gas

105.80

105.80

8

9N

1W

Willamette

S2S2

Coal

160.00

160.00

8

9N

1W

Willamette

S2S2

Oil & Gas

160.00

160.00

9

9N

1W

Willamette

LOT 1 & 2 / W2NW / LOT 5 / 41.50 LINEAL CHAINS 2ND CLASS SHORELANDS IN FRONT OF
LOT 5 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES DUE TO SHORELANDS

Coal

133.00

133.01

9

9N

1W

Willamette

LOT 1 & 2 / W2NW / LOT 5 / 41.50 LINEAL CHAINS 2ND CLASS SHORELANDS IN FRONT OF
LOT 5 NOTE: .01 ACRES MORE IN NET ACRES THAN GROSS ACRES DUE TO SHORELANDS

Oil & Gas

133.00

133.01

10

9N

1W

Willamette

PT NENE / S2NE / PT LOT 2 / FR S2NW / S2

Coal

548.65

548.65

10

9N

1W

Willamette

PT NENE / S2NE / PT LOT 2 / FR S2NW / S2

Oil & Gas

548.65

548.65

11

9N

1W

Willamette

NENE / S2NE / S2NW / S2

Coal

520.00

520.00

11

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

12

9N

1W

Willamette

ALL

Coal

640.00

640.00

12

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

13

9N

1W

Willamette

ALL

Coal

640.00

640.00

13

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

14

9N

1W

Willamette

ALL

Coal

640.00

640.00

14

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

15

9N

1W

Willamette

ALL

Coal

640.00

640.00

15

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

16

9N

1W

Willamette

ALL FR

Coal

565.25

565.25

16

9N

1W

Willamette

ALL FR

Oil & Gas

565.25

565.25

17

9N

1W

Willamette

NENE

Coal

40.00

40.00

17

9N

1W

Willamette

NENE

Oil & Gas

40.00

40.00

18

9N

1W

Willamette

SE4

Coal

160.00

160.00

18

9N

1W

Willamette

FR N2SW / SESW / SE4

Oil & Gas

276.50

276.50

20

9N

1W

Willamette

PT NENE / SESW / S2SE

Coal

121.95

121.95

20

9N

1W

Willamette

PT NENE / SESW / S2SE

Oil & Gas

121.95

121.95

21

9N

1W

Willamette

PT S2NE, SW4 / SE4

Coal

211.84

211.84

21

9N

1W

Willamette

PT S2NE, SW4 / SE4

Oil & Gas

211.84

211.84

22

9N

1W

Willamette

N2 / W2NESW / W2SW / SESW / E2NESE / S2SWSE / SESE

Coal

540.00

540.00

22

9N

1W

Willamette

N2 / W2NESW / W2SW / SESW / E2NESE / S2SWSE / SESE

Oil & Gas

540.00

540.00

23

9N

1W

Willamette

ALL

Coal

640.00

640.00

23

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

24

9N

1W

Willamette

ALL

Coal

640.00

640.00

24

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

25

9N

1W

Willamette

ALL

Coal

640.00

640.00

25

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

26

9N

1W

Willamette

ALL

Coal

640.00

640.00

26

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

27

9N

1W

Willamette

ALL

Coal

640.00

640.00

27

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

28

9N

1W

Willamette

NE4 / PT NWNW / S2

Coal

497.50

497.50

28

9N

1W

Willamette

NE4 / PT NWNW / S2

Oil & Gas

497.50

497.50

29

9N

1W

Willamette

NE4 / NENW / S2NW / N2SW / PT SWSW / SESW / SE4

Coal

599.00

599.00

29

9N

1W

Willamette

NE4 / NENW / S2NW / N2SW / PT SWSW / SESW / SE4

Oil & Gas

599.00

599.00

30

9N

1W

Willamette

FR N2 / PT NESW / FR W2SW / SESW / W2SE

Coal

464.88

464.88

30

9N

1W

Willamette

FR N2 / FR SW4 / W2SE

Oil & Gas

553.40

553.40

31

9N

1W

Willamette

ALL FR

Coal

636.38

636.38

31

9N

1W

Willamette

ALL FR

Oil & Gas

636.38

636.38

32

9N

1W

Willamette

NENE / N2NWNE / E2SENE / PT W2NW / S2

Coal

404.77

404.77

32

9N

1W

Willamette

NENE / N2NWNE / E2SENE / PT W2NW / S2

Oil & Gas

404.77

404.77

33

9N

1W

Willamette

ALL

Coal

640.00

640.00

33

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

34

9N

1W

Willamette

ALL

Coal

640.00

640.00

34

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

35

9N

1W

Willamette

ALL

Coal

640.00

640.00

35

9N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

1

10N

2E

Willamette

ALL FR

Coal

645.66

645.66

1

10N

2E

Willamette

ALL FR

Oil & Gas

645.66

645.66

2

10N

2E

Willamette

ALL FR

Coal

644.22

644.22

2

10N

2E

Willamette

ALL FR

Oil & Gas

644.22

644.22

3

10N

2E

Willamette

ALL FR

Coal

643.04

643.04

3

10N

2E

Willamette

ALL FR

Oil & Gas

643.04

643.04

4

10N

2E

Willamette

FR N2 / N2SW / PT SWSW / SESW / SE4

Coal

635.13

635.13

4

10N

2E

Willamette

FR N2 / N2SW / PT SWSW / SESW / SE4

Oil & Gas

635.13

635.13

5

10N

2E

Willamette

FR N2 / N2SW / SWSW / N2SE / PT S2SE

Coal

581.37

581.37

5

10N

2E

Willamette

FR N2 / N2SW / SWSW / N2SE / PT S2SE

Oil & Gas

581.37

581.37

6

10N

2E

Willamette

FR N2 / FR N2SW / PT FR S2SW, SE4

Coal

567.96

567.96

6

10N

2E

Willamette

FR N2 / FR N2SW / PT FR S2SW, SE4

Oil & Gas

567.96

567.96

7

10N

2E

Willamette

PT NENE / W2NE / SENE / FR W2 / SE4

Coal

609.60

609.60

7

10N

2E

Willamette

PT NENE / W2NE / SENE / FR W2 / SE4

Oil & Gas

609.60

609.60

8

10N

2E

Willamette

PT NE4, NENW / NWNW / S2NW / SE4

Coal

410.40

410.40

8

10N

2E

Willamette

PT NE4, NENW / NWNW / S2NW / SE4

Oil & Gas

410.40

410.40

9

10N

2E

Willamette

PT N2NE, NENW, SWNW, N2SW / S2SW / PT NWSE, S2SE

Coal

225.05

225.05

9

10N

2E

Willamette

PT N2NE, NENW, SWNW, N2SW / S2SW / PT NWSE, S2SE

Oil & Gas

225.05

225.05

10

10N

2E

Willamette

NENE / PT NWNE, S2NE, N2NW, NESE, S2SE

Coal

240.49

240.49

10

10N

2E

Willamette

NENE / PT NWNE, S2NE, N2NW, NESE, S2SE

Oil & Gas

240.49

240.49

11

10N

2E

Willamette

N2 / NESW / PT W2SW / SESW / SE4

Coal

626.80

626.80

11

10N

2E

Willamette

N2 / NESW / PT W2SW / SESW / SE4

Oil & Gas

626.80

626.80

13

10N

2E

Willamette

ALL

Coal

640.00

640.00

13

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

14

10N

2E

Willamette

PT N2SW, SESW / NESE / PT NWSE, S2SE

Coal

175.44

175.44

14

10N

2E

Willamette

PT N2SW, SESW / NESE / PT NWSE, S2SE

Oil & Gas

175.44

175.44

15

10N

2E

Willamette

NENE / PT NWNE, SENE, W2SW

Coal

90.08

90.08

15

10N

2E

Willamette

NENE / PT NWNE, SENE, W2SW

Oil & Gas

90.08

90.08

17

10N

2E

Willamette

ALL

Coal

640.00

640.00

17

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

18

10N

2E

Willamette

N2NE / FR NW / LOT 3 / E2SW / S2SE

Coal

421.13

421.13

18

10N

2E

Willamette

N2NE / FR NW / LOT 3 / E2SW / S2SE

Oil & Gas

421.13

421.13

19

10N

2E

Willamette

ALL FR

Coal

617.62

617.62

19

10N

2E

Willamette

ALL FR

Oil & Gas

617.62

617.62

20

10N

2E

Willamette

S2SW / NESE / S2SE

Coal

200.00

200.00

20

10N

2E

Willamette

S2SW / NESE / S2SE

Oil & Gas

200.00

200.00

21

10N

2E

Willamette

ALL

Coal

640.00

640.00

21

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

22

10N

2E

Willamette

PT N2NW / SWNW / PT SENW, NESW / W2SW / PT SESW, SWSE

Coal

245.33

245.33

22

10N

2E

Willamette

PT N2NW / SWNW / PT SENW, NESW / W2SW / PT SESW, SWSE

Oil & Gas

245.33

245.33

23

10N

2E

Willamette

PT NE4, NWNW

Coal

91.27

91.27

23

10N

2E

Willamette

PT NE4, NWNW

Oil & Gas

91.27

91.27

24

10N

2E

Willamette

NE4 / NENW / PT NWNW, S2NW, N2SW, SESW / NESE / PT NWSE, S2SE

Coal

473.60

473.60

24

10N

2E

Willamette

NE4 / NENW / PT NWNW, S2NW, N2SW, SESW / NESE / PT NWSE, S2SE

Oil & Gas

473.60

473.60

25

10N

2E

Willamette

PT NWSW, S2SW

Coal

50.35

50.35

25

10N

2E

Willamette

PT NWSW, S2SW

Oil & Gas

50.35

50.35

26

10N

2E

Willamette

PT NESE, SWSE / SESE

Coal

92.13

92.13

26

10N

2E

Willamette

PT NESE, SWSE / SESE

Oil & Gas

92.13

92.13

27

10N

2E

Willamette

PT NWNE, S2NE / W2 / PT NESE / W2SE / PT SESE

Coal

502.64

502.64

27

10N

2E

Willamette

PT NWNE, S2NE / W2 / PT NESE / W2SE / PT SESE

Oil & Gas

502.64

502.64

28

10N

2E

Willamette

ALL

Coal

640.00

640.00

28

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

29

10N

2E

Willamette

ALL

Coal

640.00

640.00

29

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

30

10N

2E

Willamette

ALL FR

Coal

620.72

620.72

30

10N

2E

Willamette

ALL FR

Oil & Gas

620.72

620.72

31

10N

2E

Willamette

ALL FR

Coal

623.50

623.50

31

10N

2E

Willamette

ALL FR

Oil & Gas

623.50

623.50

32

10N

2E

Willamette

ALL

Coal

640.00

640.00

32

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

33

10N

2E

Willamette

ALL

Coal

640.00

640.00

33

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

34

10N

2E

Willamette

N2 / N2SW / SE4

Coal

560.00

560.00

34

10N

2E

Willamette

N2 / N2SW / SE4

Oil & Gas

560.00

560.00

35

10N

2E

Willamette

ALL

Coal

640.00

640.00

35

10N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

2

6N

2E

Willamette

LOT 1 / S2NE

Coal

120.80

120.80

2

6N

2E

Willamette

LOT 1 / S2NE

Oil & Gas

120.80

120.80

4

6N

2E

Willamette

ALL FR

Coal

639.08

639.08

4

6N

2E

Willamette

ALL FR

Oil & Gas

639.08

639.08

6

6N

2E

Willamette

ALL FR

Coal

623.57

623.57

6

6N

2E

Willamette

ALL FR

Oil & Gas

623.57

623.57

8

6N

2E

Willamette

N2

Coal

320.00

320.00

8

6N

2E

Willamette

N2

Oil & Gas

320.00

320.00

9

6N

2E

Willamette

NENE / S2NE / NWNW / S2NW / N2SW / SESW / N2SE / SWSE

Coal

480.00

480.00

9

6N

2E

Willamette

NENE / S2NE / NWNW / S2NW / N2SW / SESW / N2SE / SWSE

Oil & Gas

480.00

480.00

10

6N

2E

Willamette

NE4

Coal

160.00

160.00

10

6N

2E

Willamette

NE4

Oil & Gas

160.00

160.00

18

6N

2E

Willamette

FR NE4 / FR S2

Coal

483.84

483.84

18

6N

2E

Willamette

FR NE4 / FR S2

Oil & Gas

483.84

483.84

1

7N

2E

Willamette

S2

Coal

320.00

320.00

1

7N

2E

Willamette

S2

Oil & Gas

320.00

320.00

2

7N

2E

Willamette

ALL FR

Coal

492.00

492.00

2

7N

2E

Willamette

ALL FR

Oil & Gas

492.00

492.00

3

7N

2E

Willamette

ALL FR

Coal

495.20

495.20

3

7N

2E

Willamette

ALL FR

Oil & Gas

495.20

495.20

4

7N

2E

Willamette

ALL FR

Coal

496.80

496.80

4

7N

2E

Willamette

ALL FR

Oil & Gas

496.80

496.80

5

7N

2E

Willamette

FR S2N2

Coal

176.60

176.60

5

7N

2E

Willamette

FR S2N2

Oil & Gas

176.60

176.60

6

7N

2E

Willamette

ALL FR

Coal

490.33

490.33

6

7N

2E

Willamette

ALL FR

Oil & Gas

490.33

490.33

7

7N

2E

Willamette

ALL FR

Coal

628.70

628.70

7

7N

2E

Willamette

ALL FR

Oil & Gas

628.70

628.70

8

7N

2E

Willamette

ALL

Coal

640.00

640.00

8

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

9

7N

2E

Willamette

ALL

Coal

640.00

640.00

9

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

10

7N

2E

Willamette

ALL

Coal

640.00

640.00

10

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

11

7N

2E

Willamette

NW4 / S2

Coal

480.00

480.00

11

7N

2E

Willamette

NW4 / S2

Oil & Gas

480.00

480.00

12

7N

2E

Willamette

ALL

Coal

640.00

640.00

12

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

13

7N

2E

Willamette

ALL

Coal

640.00

640.00

13

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

14

7N

2E

Willamette

ALL

Coal

640.00

640.00

14

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

15

7N

2E

Willamette

N2 / SW4

Coal

480.00

480.00

15

7N

2E

Willamette

N2 / SW4

Oil & Gas

480.00

480.00

16

7N

2E

Willamette

E2

Coal

320.00

320.00

16

7N

2E

Willamette

E2

Oil & Gas

320.00

320.00

17

7N

2E

Willamette

ALL

Coal

640.00

640.00

17

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

18

7N

2E

Willamette

ALL FR

Coal

623.24

623.24

18

7N

2E

Willamette

ALL FR

Oil & Gas

623.24

623.24

19

7N

2E

Willamette

ALL FR

Coal

620.88

620.88

19

7N

2E

Willamette

ALL FR

Oil & Gas

620.88

620.88

20

7N

2E

Willamette

ALL

Coal

640.00

640.00

20

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

21

7N

2E

Willamette

ALL

Coal

640.00

640.00

21

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

22

7N

2E

Willamette

ALL

Coal

640.00

640.00

22

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

23

7N

2E

Willamette

ALL

Coal

640.00

640.00

23

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

24

7N

2E

Willamette

ALL

Coal

640.00

640.00

24

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

25

7N

2E

Willamette

ALL

Coal

640.00

640.00

25

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

26

7N

2E

Willamette

ALL

Coal

640.00

640.00

26

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

27

7N

2E

Willamette

ALL

Coal

640.00

640.00

27

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

28

7N

2E

Willamette

ALL

Coal

640.00

640.00

28

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

29

7N

2E

Willamette

ALL

Coal

640.00

640.00

29

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

30

7N

2E

Willamette

FR N2 / SESW / NESE / S2SE

Coal

469.50

469.50

30

7N

2E

Willamette

FR N2 / SESW / NESE / S2SE

Oil & Gas

469.50

469.50

31

7N

2E

Willamette

ALL FR

Coal

618.76

618.76

31

7N

2E

Willamette

ALL FR

Oil & Gas

618.76

618.76

32

7N

2E

Willamette

NE4 / N2NW / SENW / SESW / SE4

Coal

480.00

480.00

32

7N

2E

Willamette

NE4 / N2NW / SENW / SESW / SE4

Oil & Gas

480.00

480.00

33

7N

2E

Willamette

N2NE / PT SWNE / SENE / PT NWNW / SWNW / PT SENW / S2

Coal

531.33

531.33

33

7N

2E

Willamette

N2NE / PT SWNE / SENE / PT NWNW / SWNW / PT SENW / S2

Oil & Gas

531.33

531.33

34

7N

2E

Willamette

ALL

Coal

640.00

640.00

34

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

35

7N

2E

Willamette

ALL

Coal

640.00

640.00

35

7N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

1

8N

2E

Willamette

ALL FR

Coal

688.50

688.50

1

8N

2E

Willamette

ALL FR

Oil & Gas

688.50

688.50

2

8N

2E

Willamette

ALL FR

Coal

692.70

692.70

2

8N

2E

Willamette

ALL FR

Oil & Gas

692.70

692.70

3

8N

2E

Willamette

ALL FR

Coal

693.40

693.40

3

8N

2E

Willamette

ALL FR

Oil & Gas

693.40

693.40

4

8N

2E

Willamette

ALL FR

Coal

692.44

692.44

4

8N

2E

Willamette

ALL FR

Oil & Gas

692.44

692.44

5

8N

2E

Willamette

ALL FR

Coal

689.04

689.04

5

8N

2E

Willamette

ALL FR

Oil & Gas

689.04

689.04

6

8N

2E

Willamette

ALL FR

Coal

660.43

660.43

6

8N

2E

Willamette

ALL FR

Oil & Gas

660.43

660.43

7

8N

2E

Willamette

N2

Coal

308.95

308.95

7

8N

2E

Willamette

N2

Oil & Gas

308.95

308.95

8

8N

2E

Willamette

ALL

Coal

640.00

640.00

8

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

9

8N

2E

Willamette

ALL

Coal

640.00

640.00

9

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

10

8N

2E

Willamette

ALL

Coal

640.00

640.00

10

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

11

8N

2E

Willamette

ALL

Coal

640.00

640.00

11

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

12

8N

2E

Willamette

ALL

Coal

640.00

640.00

12

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

13

8N

2E

Willamette

ALL

Coal

640.00

640.00

13

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

14

8N

2E

Willamette

ALL

Coal

640.00

640.00

14

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

15

8N

2E

Willamette

ALL

Coal

640.00

640.00

15

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

16

8N

2E

Willamette

ALL

Coal

640.00

640.00

16

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

17

8N

2E

Willamette

ALL

Coal

640.00

640.00

17

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

18

8N

2E

Willamette

ALL FR

Coal

621.60

621.60

18

8N

2E

Willamette

ALL FR

Oil & Gas

621.60

621.60

19

8N

2E

Willamette

FR SW4

Coal

471.67

471.67

19

8N

2E

Willamette

FR SW4

Oil & Gas

471.67

471.67

20

8N

2E

Willamette

ALL

Coal

640.00

640.00

20

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

21

8N

2E

Willamette

ALL

Coal

640.00

640.00

21

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

22

8N

2E

Willamette

ALL

Coal

640.00

640.00

22

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

23

8N

2E

Willamette

NE / S2

Coal

480.00

480.00

23

8N

2E

Willamette

NE / S2

Oil & Gas

480.00

480.00

24

8N

2E

Willamette

ALL

Coal

640.00

640.00

24

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

25

8N

2E

Willamette

ALL

Coal

640.00

640.00

25

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

26

8N

2E

Willamette

ALL

Coal

640.00

640.00

26

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

27

8N

2E

Willamette

ALL

Coal

640.00

640.00

27

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

28

8N

2E

Willamette

ALL

Coal

640.00

640.00

28

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

29

8N

2E

Willamette

ALL

Coal

640.00

640.00

29

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

30

8N

2E

Willamette

FR S2SW / S2SE

Coal

157.08

157.08

30

8N

2E

Willamette

FR S2SW / S2SE

Oil & Gas

157.08

157.08

31

8N

2E

Willamette

ALL FR

Coal

630.24

630.24

31

8N

2E

Willamette

ALL FR

Oil & Gas

630.24

630.24

32

8N

2E

Willamette

ALL

Coal

640.00

640.00

32

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

33

8N

2E

Willamette

ALL

Coal

640.00

640.00

33

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

34

8N

2E

Willamette

ALL

Coal

640.00

640.00

34

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

35

8N

2E

Willamette

NW / S2

Coal

480.00

480.00

35

8N

2E

Willamette

NW / S2

Oil & Gas

480.00

480.00

36

8N

2E

Willamette

ALL

Coal

640.00

640.00

36

8N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

2

9N

2E

Willamette

FR N2NE / SENE / FR N2NW / SWNW

Coal

240.32

240.32

2

9N

2E

Willamette

FR N2NE / SENE / FR N2NW / SWNW

Oil & Gas

240.32

240.32

5

9N

2E

Willamette

ALL FR

Coal

638.57

638.57

5

9N

2E

Willamette

ALL FR

Oil & Gas

638.57

638.57

6

9N

2E

Willamette

ALL FR

Coal

624.11

624.11

6

9N

2E

Willamette

ALL FR

Oil & Gas

624.11

624.11

7

9N

2E

Willamette

ALL FR

Coal

626.57

626.57

7

9N

2E

Willamette

ALL FR

Oil & Gas

626.57

626.57

8

9N

2E

Willamette

SW4

Coal

160.00

160.00

8

9N

2E

Willamette

SW4

Oil & Gas

160.00

160.00

16

9N

2E

Willamette

SW4

Coal

160.00

160.00

16

9N

2E

Willamette

SW4

Oil & Gas

160.00

160.00

17

9N

2E

Willamette

ALL

Coal

640.00

640.00

17

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

18

9N

2E

Willamette

ALL FR

Coal

626.40

626.40

18

9N

2E

Willamette

ALL FR

Oil & Gas

626.40

626.40

19

9N

2E

Willamette

ALL FR

Coal

629.37

629.37

19

9N

2E

Willamette

ALL FR

Oil & Gas

629.37

629.37

20

9N

2E

Willamette

NE

Coal

160.00

160.00

20

9N

2E

Willamette

NE

Oil & Gas

160.00

160.00

21

9N

2E

Willamette

PT S2N2 SOUTH OF RIVER / S2

Coal

396.00

396.00

21

9N

2E

Willamette

PT S2N2 SOUTH OF RIVER / S2

Oil & Gas

396.00

396.00

22

9N

2E

Willamette

PT S2NE, SENW, NESE / W2SE / SESE

Coal

174.50

174.50

22

9N

2E

Willamette

PT S2NE, SENW, NESE / W2SE / SESE

Oil & Gas

174.50

174.50

23

9N

2E

Willamette

PT NWSW, S2S2 SOUTH OF RIVER

Coal

105.00

105.00

23

9N

2E

Willamette

PT NWSW, S2S2 SOUTH OF RIVER

Oil & Gas

105.00

105.00

24

9N

2E

Willamette

S2

Coal

320.00

320.00

24

9N

2E

Willamette

S2

Oil & Gas

320.00

320.00

25

9N

2E

Willamette

ALL

Coal

640.00

640.00

25

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

26

9N

2E

Willamette

PT NENE / NWNE / S2NE / NW4 / S2

Coal

631.00

631.00

26

9N

2E

Willamette

PT NENE / NWNE / S2NE / NW4 / S2

Oil & Gas

631.00

631.00

27

9N

2E

Willamette

ALL

Coal

640.00

640.00

27

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

28

9N

2E

Willamette

ALL

Coal

640.00

640.00

28

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

29

9N

2E

Willamette

ALL

Coal

640.00

640.00

29

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

30

9N

2E

Willamette

NE4 / FR W2 / N2SE

Coal

554.00

554.00

30

9N

2E

Willamette

NE4 / FR W2 / N2SE

Oil & Gas

554.00

554.00

31

9N

2E

Willamette

ALL FR

Coal

636.97

636.97

31

9N

2E

Willamette

ALL FR

Oil & Gas

636.97

636.97

32

9N

2E

Willamette

N2

Coal

320.00

320.00

32

9N

2E

Willamette

N2

Oil & Gas

320.00

320.00

33

9N

2E

Willamette

ALL

Coal

640.00

640.00

33

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

35

9N

2E

Willamette

ALL

Coal

640.00

640.00

35

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

36

9N

2E

Willamette

ALL

Coal

640.00

640.00

36

9N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

1

10N

3E

Willamette

ALL FR

Coal

646.65

646.65

1

10N

3E

Willamette

ALL FR

Oil & Gas

646.65

646.65

2

10N

3E

Willamette

ALL FR

Coal

648.24

648.24

2

10N

3E

Willamette

ALL FR

Oil & Gas

648.24

648.24

3

10N

3E

Willamette

ALL FR

Coal

648.41

648.41

3

10N

3E

Willamette

ALL FR

Oil & Gas

648.41

648.41

4

10N

3E

Willamette

ALL FR

Coal

648.64

648.64

4

10N

3E

Willamette

ALL FR

Oil & Gas

648.64

648.64

5

10N

3E

Willamette

ALL FR

Coal

650.46

650.46

5

10N

3E

Willamette

ALL FR

Oil & Gas

650.46

650.46

6

10N

3E

Willamette

ALL FR

Coal

637.05

637.05

6

10N

3E

Willamette

ALL FR

Oil & Gas

637.05

637.05

7

10N

3E

Willamette

ALL FR

Coal

631.37

631.37

7

10N

3E

Willamette

ALL FR

Oil & Gas

631.37

631.37

8

10N

3E

Willamette

NWNE / S2NE / NW4

Coal

280.00

280.00

8

10N

3E

Willamette

NWNE / S2NE / NW4

Oil & Gas

280.00

280.00

9

10N

3E

Willamette

ALL

Coal

640.00

640.00

9

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

10

10N

3E

Willamette

S2

Coal

320.00

320.00

10

10N

3E

Willamette

S2

Oil & Gas

320.00

320.00

11

10N

3E

Willamette

ALL

Coal

640.00

640.00

11

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

12

10N

3E

Willamette

ALL

Coal

640.00

640.00

12

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

13

10N

3E

Willamette

ALL

Coal

640.00

640.00

13

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

14

10N

3E

Willamette

ALL

Coal

640.00

640.00

14

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

15

10N

3E

Willamette

ALL

Coal

640.00

640.00

15

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

17

10N

3E

Willamette

ALL

Coal

640.00

640.00

17

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

19

10N

3E

Willamette

FR N2 / FR N2SW / PT FR S2SW, NESE / NWSE / PT S2SE

Coal

567.34

567.34

19

10N

3E

Willamette

FR N2 / FR N2SW / PT FR S2SW, NESE / NWSE / PT S2SE

Oil & Gas

567.34

567.34

20

10N

3E

Willamette

N2 / PT N2SW, SWSW / SESW / PT N2SE / S2SE

Coal

582.98

582.98

20

10N

3E

Willamette

N2 / PT N2SW, SWSW / SESW / PT N2SE / S2SE

Oil & Gas

582.98

582.98

21

10N

3E

Willamette

N2 / PT SW4 / N2SE / PT SWSE / SESE

Coal

595.84

595.84

21

10N

3E

Willamette

N2 / PT SW4 / N2SE / PT SWSE / SESE

Oil & Gas

595.84

595.84

22

10N

3E

Willamette

N2 / N2SW / SWSW / PT SESW / N2SE / PT S2SE

Coal

626.52

626.52

22

10N

3E

Willamette

N2 / N2SW / SWSW / PT SESW / N2SE / PT S2SE

Oil & Gas

626.52

626.52

23

10N

3E

Willamette

ALL

Coal

640.00

640.00

23

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

24

10N

3E

Willamette

ALL

Coal

640.00

640.00

24

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

25

10N

3E

Willamette

ALL

Coal

640.00

640.00

25

10N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

26

10N

3E

Willamette

NE4 / NENW / PT W2NW / SENW / S2

Coal

637.40

637.40

26

10N

3E

Willamette

NE4 / NENW / PT W2NW / SENW / S2

Oil & Gas

637.40

637.40

27

10N

3E

Willamette

PT NENE / W2NE / PT SENE, N2NW / S2NW / SW4 / PT NESE / NWSE / PT S2SE

Coal

553.25

553.25

27

10N

3E

Willamette

PT NENE / W2NE / PT SENE, N2NW / S2NW / SW4 / PT NESE / NWSE / PT S2SE

Oil & Gas

553.25

553.25

28

10N

3E

Willamette

PT N2NE / SWNE / PT SENE / NW4 / SE4

Coal

462.97

462.97

28

10N

3E

Willamette

PT N2NE / SWNE / PT SENE / NW4 / SE4

Oil & Gas

462.97

462.97

29

10N

3E

Willamette

NE4 / NENW / PT NWNW / S2NW / S2

Coal

637.50

637.50

29

10N

3E

Willamette

NE4 / NENW / PT NWNW / S2NW / S2

Oil & Gas

637.50

637.50

30

10N

3E

Willamette

PT E2NE, FR N2NW, NESE, S2SE

Coal

145.97

145.97

30

10N

3E

Willamette

PT E2NE, FR N2NW, NESE, S2SE

Oil & Gas

145.97

145.97

31

10N

3E

Willamette

NENE / PT NWNE, S2NE

Coal

98.82

98.82

31

10N

3E

Willamette

NENE / PT NWNE, S2NE

Oil & Gas

98.82

98.82

32

10N

3E

Willamette

N2NE / PT S2NE / N2NW / PT S2NW

Coal

229.92

229.92

32

10N

3E

Willamette

N2NE / PT S2NE / N2NW / PT S2NW

Oil & Gas

229.92

229.92

33

10N

3E

Willamette

N2 / PT N2SW, SESW / N2SE / PT NWSE / SESE

Coal

532.52

532.52

33

10N

3E

Willamette

N2 / PT N2SW, SESW / N2SE / PT NWSE / SESE

Oil & Gas

532.52

532.52

34

10N

3E

Willamette

SWNE / S2NW / N2SW / N2SE / PT SESW

Coal

300.00

300.00

34

10N

3E

Willamette

SWNE / S2NW / N2SW / N2SE / PT SESW

Oil & Gas

300.00

300.00

35

10N

3E

Willamette

NENE / PT W2NE, SENE, N2NW / SWNW / PT SENW / S2

Coal

575.94

575.94

35

10N

3E

Willamette

NENE / PT W2NE, SENE, N2NW / SWNW / PT SENW / S2

Oil & Gas

575.94

575.94

36

10N

3E

Willamette

PT NE4, NENW / NWNW / PT S2NW / S2

Coal

569.70

569.70

36

10N

3E

Willamette

PT NE4, NENW / NWNW / PT S2NW / S2

Oil & Gas

569.70

569.70

2

6N

3E

Willamette

ALL FR

Coal

640.00

640.00

2

6N

3E

Willamette

ALL FR

Oil & Gas

640.00

640.00

4

6N

3E

Willamette

FR NE4

Coal

156.65

156.65

4

6N

3E

Willamette

FR NE4

Oil & Gas

156.65

156.65

8

6N

3E

Willamette

N2NE / S2SWNE / SENE / NW4 / S2

Coal

620.00

620.00

8

6N

3E

Willamette

N2NE / S2SWNE / SENE / NW4 / S2

Oil & Gas

620.00

620.00

9

6N

3E

Willamette

SWNW

Coal

40.00

40.00

9

6N

3E

Willamette

SWNW

Oil & Gas

40.00

40.00

10

6N

3E

Willamette

S2NWNE

Coal

20.00

20.00

10

6N

3E

Willamette

S2NWNE

Oil & Gas

20.00

20.00

22

6N

3E

Willamette

NWNWNE / S2NWNE

Coal

30.00

30.00

22

6N

3E

Willamette

NWNWNE / S2NWNE

Oil & Gas

30.00

30.00

1

7N

3E

Willamette

ALL FR

Coal

672.40

672.40

1

7N

3E

Willamette

ALL FR

Oil & Gas

672.40

672.40

2

7N

3E

Willamette

ALL FR

Coal

670.76

670.76

2

7N

3E

Willamette

ALL FR

Oil & Gas

670.76

670.76

3

7N

3E

Willamette

ALL FR

Coal

668.16

668.16

3

7N

3E

Willamette

ALL FR

Oil & Gas

668.16

668.16

4

7N

3E

Willamette

ALL FR

Coal

666.08

666.08

4

7N

3E

Willamette

ALL FR

Oil & Gas

666.08

666.08

5

7N

3E

Willamette

ALL FR

Coal

664.68

664.68

5

7N

3E

Willamette

ALL FR

Oil & Gas

664.68

664.68

6

7N

3E

Willamette

ALL FR

Coal

626.61

626.61

6

7N

3E

Willamette

ALL FR

Oil & Gas

626.61

626.61

7

7N

3E

Willamette

ALL FR

Coal

600.52

600.52

7

7N

3E

Willamette

ALL FR

Oil & Gas

600.52

600.52

8

7N

3E

Willamette

ALL

Coal

640.00

640.00

8

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

9

7N

3E

Willamette

ALL

Coal

640.00

640.00

9

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

10

7N

3E

Willamette

ALL

Coal

640.00

640.00

10

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

11

7N

3E

Willamette

ALL

Coal

640.00

640.00

11

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

12

7N

3E

Willamette

ALL

Coal

640.00

640.00

12

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

13

7N

3E

Willamette

ALL

Coal

640.00

640.00

13

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

14

7N

3E

Willamette

ALL

Coal

640.00

640.00

14

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

15

7N

3E

Willamette

ALL

Coal

640.00

640.00

15

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

17

7N

3E

Willamette

ALL

Coal

640.00

640.00

17

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

18

7N

3E

Willamette

ALL FR

Coal

603.68

603.68

18

7N

3E

Willamette

ALL FR

Oil & Gas

603.68

603.68

19

7N

3E

Willamette

ALL FR

Coal

604.88

604.88

19

7N

3E

Willamette

ALL FR

Oil & Gas

604.88

604.88

20

7N

3E

Willamette

ALL

Coal

640.00

640.00

20

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

21

7N

3E

Willamette

NWNE / N2NW / SWNW / SW4 / W2SE

Coal

400.00

400.00

21

7N

3E

Willamette

NWNE / N2NW / SWNW / SW4 / W2SE

Oil & Gas

400.00

400.00

22

7N

3E

Willamette

ALL

Coal

640.00

640.00

22

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

23

7N

3E

Willamette

ALL

Coal

640.00

640.00

23

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

24

7N

3E

Willamette

ALL

Coal

640.00

640.00

24

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

25

7N

3E

Willamette

ALL

Coal

640.00

640.00

25

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

26

7N

3E

Willamette

ALL

Coal

640.00

640.00

26

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

27

7N

3E

Willamette

NW / S2

Coal

480.00

480.00

27

7N

3E

Willamette

NW / S2

Oil & Gas

480.00

480.00

28

7N

3E

Willamette

ALL

Coal

640.00

640.00

28

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

29

7N

3E

Willamette

ALL

Coal

640.00

640.00

29

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

30

7N

3E

Willamette

ALL FR

Coal

604.36

604.36

30

7N

3E

Willamette

ALL FR

Oil & Gas

604.36

604.36

31

7N

3E

Willamette

FR N2 / FR SW4 / N2SE

Coal

523.88

523.88

31

7N

3E

Willamette

FR N2 / FR SW4 / N2SE

Oil & Gas

523.88

523.88

32

7N

3E

Willamette

ALL

Coal

640.00

640.00

32

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

33

7N

3E

Willamette

ALL

Coal

640.00

640.00

33

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

34

7N

3E

Willamette

N2NE / SENE / NW / N2SE / SESE

Coal

400.00

400.00

34

7N

3E

Willamette

N2NE / SENE / NW / N2SE / SESE

Oil & Gas

400.00

400.00

35

7N

3E

Willamette

ALL

Coal

640.00

640.00

35

7N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

2

8N

3E

Willamette

ALL FR

Coal

586.30

586.30

2

8N

3E

Willamette

ALL FR

Oil & Gas

586.30

586.30

4

8N

3E

Willamette

ALL FR

Coal

601.35

601.35

4

8N

3E

Willamette

ALL FR

Oil & Gas

601.35

601.35

6

8N

3E

Willamette

ALL FR

Coal

548.01

548.01

6

8N

3E

Willamette

ALL FR

Oil & Gas

548.01

548.01

8

8N

3E

Willamette

ALL FR

Coal

654.00

654.00

8

8N

3E

Willamette

ALL FR

Oil & Gas

654.00

654.00

10

8N

3E

Willamette

ALL

Coal

640.00

640.00

10

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

12

8N

3E

Willamette

ALL

Coal

652.36

652.36

12

8N

3E

Willamette

ALL

Oil & Gas

652.36

652.36

14

8N

3E

Willamette

NWNE / S2NE / NW4 / S2

Coal

600.00

600.00

14

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

16

8N

3E

Willamette

ALL FR

Coal

627.36

627.36

16

8N

3E

Willamette

ALL FR

Oil & Gas

627.36

627.36

17

8N

3E

Willamette

W2

Coal

320.00

320.00

17

8N

3E

Willamette

W2

Oil & Gas

320.00

320.00

18

8N

3E

Willamette

ALL FR

Coal

602.36

602.36

18

8N

3E

Willamette

ALL FR

Oil & Gas

602.36

602.36

19

8N

3E

Willamette

ALL FR

Coal

603.40

603.40

19

8N

3E

Willamette

ALL FR

Oil & Gas

603.40

603.40

20

8N

3E

Willamette

ALL FR

Coal

636.18

636.18

20

8N

3E

Willamette

ALL FR

Oil & Gas

636.18

636.18

22

8N

3E

Willamette

ALL

Coal

640.00

640.00

22

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

24

8N

3E

Willamette

ALL FR

Coal

645.90

645.90

24

8N

3E

Willamette

ALL FR

Oil & Gas

645.90

645.90

25

8N

3E

Willamette

S2

Coal

320.00

320.00

25

8N

3E

Willamette

S2

Oil & Gas

320.00

320.00

26

8N

3E

Willamette

ALL

Coal

640.00

640.00

26

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

28

8N

3E

Willamette

ALL FR

Coal

625.68

625.68

28

8N

3E

Willamette

ALL FR

Oil & Gas

625.68

625.68

29

8N

3E

Willamette

ALL

Coal

640.00

640.00

29

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

30

8N

3E

Willamette

ALL FR

Coal

604.52

604.52

30

8N

3E

Willamette

ALL FR

Oil & Gas

604.52

604.52

31

8N

3E

Willamette

ALL FR

Coal

607.72

607.72

31

8N

3E

Willamette

ALL FR

Oil & Gas

607.72

607.72

32

8N

3E

Willamette

ALL

Coal

640.00

640.00

32

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

33

8N

3E

Willamette

S2

Coal

320.00

320.00

33

8N

3E

Willamette

S2

Oil & Gas

320.00

320.00

34

8N

3E

Willamette

ALL

Coal

640.00

640.00

34

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

35

8N

3E

Willamette

ALL

Coal

640.00

640.00

35

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

36

8N

3E

Willamette

ALL

Coal

640.00

640.00

36

8N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

1

9N

3E

Willamette

FR N2

Coal

339.40

339.40

1

9N

3E

Willamette

FR N2

Oil & Gas

339.40

339.40

2

9N

3E

Willamette

FR NE4 / FR N2NW / PT SWNW / SENW / PT N2SW, SE4 NORTH OF SOUTH BOUNDARY OF
MUDFLOW

Coal

435.96

435.96

2

9N

3E

Willamette

FR NE4 / FR N2NW / PT SWNW / SENW / PT N2SW, SE4 NORTH OF SOUTH BOUNDARY OF
MUDFLOW

Oil & Gas

435.96

435.96

4

9N

3E

Willamette

PT LOT 1 / SWNE / SWNW

Coal

100.00

100.00

4

9N

3E

Willamette

PT LOT 1 / SWNE / SWNW

Oil & Gas

100.00

100.00

5

9N

3E

Willamette

LOT 1

Coal

42.65

42.65

5

9N

3E

Willamette

LOT 1

Oil & Gas

42.65

42.65

6

9N

3E

Willamette

LOT 2 / FR N2NW / SENW

Coal

160.97

160.97

6

9N

3E

Willamette

LOT 2 / FR N2NW / SENW

Oil & Gas

160.97

160.97

9

9N

3E

Willamette

ALL

Coal

640.00

640.00

9

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

15

9N

3E

Willamette

ALL

Coal

640.00

640.00

15

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

17

9N

3E

Willamette

NENE

Coal

40.00

40.00

17

9N

3E

Willamette

NENE

Oil & Gas

40.00

40.00

19

9N

3E

Willamette

ALL FR

Coal

637.12

637.12

19

9N

3E

Willamette

ALL FR

Oil & Gas

637.12

637.12

21

9N

3E

Willamette

ALL

Coal

640.00

640.00

21

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

23

9N

3E

Willamette

ALL

Coal

640.00

640.00

23

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

25

9N

3E

Willamette

ALL

Coal

640.00

640.00

25

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

27

9N

3E

Willamette

ALL

Coal

640.00

640.00

27

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

28

9N

3E

Willamette

PT NESW, S2S2 SOUTH OF RIVER

Coal

126.00

126.00

28

9N

3E

Willamette

PT NESW, S2S2 SOUTH OF RIVER

Oil & Gas

126.00

126.00

29

9N

3E

Willamette

ALL

Coal

640.00

640.00

29

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

30

9N

3E

Willamette

ALL FR

Coal

636.80

636.80

30

9N

3E

Willamette

ALL FR

Oil & Gas

636.80

636.80

31

9N

3E

Willamette

ALL FR

Coal

637.98

637.98

31

9N

3E

Willamette

ALL FR

Oil & Gas

637.98

637.98

32

9N

3E

Willamette

ALL

Coal

640.00

640.00

32

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

33

9N

3E

Willamette

ALL

Coal

640.00

640.00

33

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

34

9N

3E

Willamette

ALL

Coal

640.00

640.00

34

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

35

9N

3E

Willamette

ALL

Coal

640.00

640.00

35

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

36

9N

3E

Willamette

ALL

Coal

640.00

640.00

36

9N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

1

10N

4E

Willamette

ALL FR

Coal

647.80

647.80

1

10N

4E

Willamette

ALL FR

Oil & Gas

647.80

647.80

2

10N

4E

Willamette

FR N2 / DRY GULCH LODE NO 3 / DRY GULCH LODE NO 2 / DRY GULCH LODE NO 1 / SW4 /
PT NESE / NWSE / S2SE

Coal

649.29

649.29

2

10N

4E

Willamette

FR N2 / DRY GULCH LODE NO 3 / DRY GULCH LODE NO 2 / DRY GULCH LODE NO 1 / SW4 /
PT NESE / NWSE / S2SE

Oil & Gas

649.29

649.29

3

10N

4E

Willamette

ALL FR

Coal

648.20

648.20

3

10N

4E

Willamette

ALL FR

Oil & Gas

648.20

648.20

4

10N

4E

Willamette

ALL FR

Coal

647.60

647.60

4

10N

4E

Willamette

ALL FR

Oil & Gas

647.60

647.60

5

10N

4E

Willamette

ALL FR

Coal

646.80

646.80

5

10N

4E

Willamette

ALL FR

Oil & Gas

646.80

646.80

6

10N

4E

Willamette

LOT 3, 4, 5, 6 & 7 / SENW / E2SW

Coal

286.72

286.72

6

10N

4E

Willamette

LOT 3, 4, 5, 6 & 7 / SENW / E2SW

Oil & Gas

286.72

286.72

7

10N

4E

Willamette

ALL FR

Coal

605.20

605.20

7

10N

4E

Willamette

ALL FR

Oil & Gas

605.20

605.20

8

10N

4E

Willamette

ALL

Coal

640.00

640.00

8

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

9

10N

4E

Willamette

ALL

Coal

640.00

640.00

9

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

10

10N

4E

Willamette

ALL

Coal

640.00

640.00

10

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

11

10N

4E

Willamette

ALL

Coal

640.00

640.00

11

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

12

10N

4E

Willamette

ALL

Coal

640.00

640.00

12

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

13

10N

4E

Willamette

ALL

Coal

640.00

640.00

13

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

14

10N

4E

Willamette

N2 / PT N2SW / S2SW / SE4

Coal

614.05

614.05

14

10N

4E

Willamette

N2 / PT N2SW / S2SW / SE4

Oil & Gas

614.05

614.05

15

10N

4E

Willamette

ALL

Coal

640.00

640.00

15

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

16

10N

4E

Willamette

ALL

Coal

640.00

640.00

16

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

17

10N

4E

Willamette

ALL

Coal

640.00

640.00

17

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

18

10N

4E

Willamette

ALL FR

Coal

608.40

608.40

18

10N

4E

Willamette

ALL FR

Oil & Gas

608.40

608.40

19

10N

4E

Willamette

ALL FR

Coal

610.84

610.84

19

10N

4E

Willamette

ALL FR

Oil & Gas

610.84

610.84

20

10N

4E

Willamette

ALL

Coal

640.00

640.00

20

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

21

10N

4E

Willamette

ALL

Coal

640.00

640.00

21

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

22

10N

4E

Willamette

ALL

Coal

640.00

640.00

22

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

23

10N

4E

Willamette

ALL

Coal

640.00

640.00

23

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

24

10N

4E

Willamette

ALL

Coal

640.00

640.00

24

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

25

10N

4E

Willamette

N2 / SW4

Coal

480.00

480.00

25

10N

4E

Willamette

N2 / SW4

Oil & Gas

480.00

480.00

26

10N

4E

Willamette

ALL

Coal

640.00

640.00

26

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

27

10N

4E

Willamette

ALL

Coal

640.00

640.00

27

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

28

10N

4E

Willamette

ALL

Coal

640.00

640.00

28

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

29

10N

4E

Willamette

ALL

Coal

640.00

640.00

29

10N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

30

10N

4E

Willamette

ALL FR

Coal

613.12

613.12

30

10N

4E

Willamette

ALL FR

Oil & Gas

613.12

613.12

31

10N

4E

Willamette

NENE / PT W2NE / SENE / PT NENW / LOT 1 / PT FR S2NW / FR SW4 / NESE / PT W2SE /
SESE

Coal

556.38

556.38

31

10N

4E

Willamette

NENE / PT W2NE / SENE / PT NENW / LOT 1 / PT FR S2NW / FR SW4 / NESE / PT W2SE /
SESE

Oil & Gas

556.38

556.38

32

10N

4E

Willamette

N2NE / PT S2NE / NW4 / PT NESW / NWSW / PT S2SW, NWSE

Coal

384.74

384.74

32

10N

4E

Willamette

N2NE / PT S2NE / NW4 / PT NESW / NWSW / PT S2SW, NWSE

Oil & Gas

384.74

384.74

33

10N

4E

Willamette

N2NE / PT SWNE / SENE / N2NW / PT S2NW, N2SW / PT SE4

Coal

376.04

376.04

33

10N

4E

Willamette

N2NE / PT SWNE / SENE / N2NW / PT S2NW, N2SW, SE4

Oil & Gas

376.04

376.04

34

10N

4E

Willamette

PT NENE / NWNE / PT S2NE / N2NW / SWNW / PT SENW, NESW / NWSW / PT S2SW

Coal

349.40

349.40

34

10N

4E

Willamette

PT NENE / NWNE / PT S2NE / N2NW / SWNW / PT SENW, NESW / NWSW / PT S2SW

Oil & Gas

349.40

349.40

35

10N

4E

Willamette

NE4 / PT N2NW, SENW

Coal

237.96

237.96

35

10N

4E

Willamette

NE4 / PT N2NW, SENW

Oil & Gas

237.96

237.96

3

7N

4E

Willamette

ALL FR

Coal

637.44

637.44

3

7N

4E

Willamette

ALL FR

Oil & Gas

637.44

637.44

4

7N

4E

Willamette

ALL FR

Coal

638.00

638.00

4

7N

4E

Willamette

ALL FR

Oil & Gas

638.00

638.00

5

7N

4E

Willamette

ALL FR

Coal

636.40

636.40

5

7N

4E

Willamette

ALL FR

Oil & Gas

636.40

636.40

6

7N

4E

Willamette

ALL FR

Coal

626.04

626.04

6

7N

4E

Willamette

ALL FR

Oil & Gas

626.04

626.04

7

7N

4E

Willamette

ALL FR

Coal

630.80

630.80

7

7N

4E

Willamette

ALL FR

Oil & Gas

630.80

630.80

8

7N

4E

Willamette

ALL FR

Coal

596.65

596.65

8

7N

4E

Willamette

ALL FR

Oil & Gas

596.65

596.65

9

7N

4E

Willamette

LOT 1 / LOT 2 / NE4 / N2NW / SENW / N2SE

Coal

412.15

412.15

9

7N

4E

Willamette

LOT 1 / LOT 2 / NE4 / N2NW / SENW / N2SE

Oil & Gas

412.15

412.15

10

7N

4E

Willamette

ALL

Coal

640.00

640.00

10

7N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

11

7N

4E

Willamette

W2 / W2SE

Coal

400.00

400.00

11

7N

4E

Willamette

W2 / W2SE

Oil & Gas

400.00

400.00

15

7N

4E

Willamette

N2 / SE4

Coal

480.00

480.00

15

7N

4E

Willamette

N2 / SE4

Oil & Gas

480.00

480.00

17

7N

4E

Willamette

NW4 / S2

Coal

480.00

480.00

17

7N

4E

Willamette

NW4 / S2

Oil & Gas

480.00

480.00

18

7N

4E

Willamette

ALL FR

Coal

633.20

633.20

18

7N

4E

Willamette

ALL FR

Oil & Gas

633.20

633.20

19

7N

4E

Willamette

ALL FR

Coal

634.20

634.20

19

7N

4E

Willamette

ALL FR

Oil & Gas

634.20

634.20

20

7N

4E

Willamette

ALL

Coal

640.00

640.00

20

7N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

21

7N

4E

Willamette

N2NW / SWNW / W2SW / S2SE

Coal

280.00

280.00

21

7N

4E

Willamette

N2NW / SWNW / W2SW / S2SE

Oil & Gas

280.00

280.00

22

7N

4E

Willamette

ALL

Coal

640.00

640.00

22

7N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

25

7N

4E

Willamette

LOT 1, 2 & 6

Coal

95.90

95.90

25

7N

4E

Willamette

LOT 1, 2 & 6

Oil & Gas

95.90

95.90

26

7N

4E

Willamette

N2NW

Coal

80.00

80.00

26

7N

4E

Willamette

N2NW

Oil & Gas

80.00

80.00

27

7N

4E

Willamette

N2 / N2SW / SWSW / PT SESW / E2SE

Coal

558.40

558.40

27

7N

4E

Willamette

N2 / N2SW / SWSW / PT SESW / E2SE

Oil & Gas

558.40

558.40

28

7N

4E

Willamette

NE4

Coal

160.00

160.00

28

7N

4E

Willamette

NE4

Oil & Gas

160.00

160.00

33

7N

4E

Willamette

PT SESE

Coal

20.49

20.49

33

7N

4E

Willamette

PT SESE

Oil & Gas

20.49

20.49

4

8N

4E

Willamette

ALL FR

Coal

493.12

493.12

4

8N

4E

Willamette

ALL FR

Oil & Gas

493.12

493.12

6

8N

4E

Willamette

ALL FR

Coal

457.86

457.86

6

8N

4E

Willamette

ALL FR

Oil & Gas

457.86

457.86

8

8N

4E

Willamette

ALL

Coal

640.00

640.00

8

8N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

10

8N

4E

Willamette

ALL

Coal

640.00

640.00

10

8N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

16

8N

4E

Willamette

N2

Coal

320.00

320.00

16

8N

4E

Willamette

N2

Oil & Gas

320.00

320.00

20

8N

4E

Willamette

ALL

Coal

640.00

640.00

20

8N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

28

8N

4E

Willamette

S2

Coal

320.00

320.00

28

8N

4E

Willamette

S2

Oil & Gas

320.00

320.00

30

8N

4E

Willamette

ALL FR

Coal

604.00

604.00

30

8N

4E

Willamette

ALL FR

Oil & Gas

604.00

604.00

32

8N

4E

Willamette

ALL FR

Coal

703.00

703.00

32

8N

4E

Willamette

ALL FR

Oil & Gas

703.00

703.00

34

8N

4E

Willamette

NESW / S2NWSW / FR S2SW / S2SWNESE / S2NWSE / FR S2SE

Coal

299.40

299.40

34

8N

4E

Willamette

NESW / S2NWSW / FR S2SW / S2SWNESE / S2NWSE / FR S2SE

Oil & Gas

299.40

299.40

4

9N

4E

Willamette

PT LOT 1

Coal

1.06

1.06

4

9N

4E

Willamette

PT LOT 1

Oil & Gas

1.06

1.06

6

9N

4E

Willamette

LOT 1 / PT LOT 2, S2NE / FR NW4 / FR N2S2

Coal

437.12

437.12

6

9N

4E

Willamette

LOT 1 / PT LOT 2, S2NE / FR NW4 / FR N2S2

Oil & Gas

437.12

437.12

31

9N

4E

Willamette

PT S2NE, NESE / NWSE / S2SE

Coal

187.45

187.45

31

9N

4E

Willamette

PT S2NE, NESE / NWSE / S2SE

Oil & Gas

187.45

187.45

32

9N

4E

Willamette

PT SWNW, N2SW / SWSW / PT SESW, SWSE, SESE

Coal

148.49

148.49

32

9N

4E

Willamette

PT SWNW, N2SW / SWSW / PT SESW, SWSE, SESE

Oil & Gas

148.49

148.49

33

9N

4E

Willamette

E2

Coal

320.00

320.00

33

9N

4E

Willamette

E2

Oil & Gas

320.00

320.00

35

9N

4E

Willamette

PT NWNE, S2NE, NENW LYING OUTSIDE THE VOLCANIC MONUMENT / NWNW / S2NW / S2

Coal

535.00

535.00

35

9N

4E

Willamette

PT NWNE, S2NE, NENW LYING OUTSIDE THE VOLCANIC MONUMENT / NWNW / S2NW / S2

Oil & Gas

535.00

535.00

Sub Total by COWLITZ County



















Sub Total Coal

272,865.00

272,386.51











Sub Total Oil & Gas

276,453.50

275,975.01

LEWIS County











1

11N

1E

Willamette

ALL FR

Coal

651.54

651.54

1

11N

1E

Willamette

ALL FR

Oil & Gas

651.54

651.54

2

11N

1E

Willamette

ALL FR

Coal

655.28

655.28

2

11N

1E

Willamette

ALL FR

Oil & Gas

655.28

655.28

3

11N

1E

Willamette

ALL FR

Coal

576.42

576.42

3

11N

1E

Willamette

ALL FR

Oil & Gas

576.42

576.42

4

11N

1E

Willamette

S2NE / PT LOT 3 / LOT 4 / PT SWNW / S2

Coal

457.60

457.60

4

11N

1E

Willamette

S2NE / PT LOT 3 / LOT 4 / PT SWNW / S2

Oil & Gas

457.60

457.60

5

11N

1E

Willamette

FR E2NE / E2SW / S2SE

Coal

241.61

241.61

5

11N

1E

Willamette

FR E2NE / E2SW / S2SE

Oil & Gas

241.61

241.61

7

11N

1E

Willamette

NWNE / S2NE / LOT 2 & 3 / SE4

Coal

302.84

302.84

7

11N

1E

Willamette

NWNE / S2NE / LOT 2 & 3 / SE4

Oil & Gas

302.84

302.84

8

11N

1E

Willamette

ALL

Coal

640.00

640.00

8

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

9

11N

1E

Willamette

ALL

Coal

640.00

640.00

9

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

10

11N

1E

Willamette

SW4

Coal

160.00

160.00

10

11N

1E

Willamette

SW4

Oil & Gas

160.00

160.00

11

11N

1E

Willamette

N2 / E2SE

Coal

400.00

400.00

11

11N

1E

Willamette

N2 / E2SE

Oil & Gas

400.00

400.00

12

11N

1E

Willamette

N2NE / SENE / NW4 / S2

Coal

600.00

600.00

12

11N

1E

Willamette

N2NE / SENE / NW4 / S2

Oil & Gas

600.00

600.00

13

11N

1E

Willamette

N2 / N2SW / SWSW / SE4

Coal

560.00

560.00

13

11N

1E

Willamette

N2 / N2SW / SWSW / SE4

Oil & Gas

560.00

560.00

14

11N

1E

Willamette

S2N2 / S2S2

Coal

320.00

320.00

14

11N

1E

Willamette

S2N2 / S2S2

Oil & Gas

320.00

320.00

15

11N

1E

Willamette

NE4 / NWNW / NESE

Coal

240.00

240.00

15

11N

1E

Willamette

NE4 / NWNW / NESE

Oil & Gas

240.00

240.00

16

11N

1E

Willamette

N2 / N2SW / SWSW / NWSE

Coal

480.00

480.00

16

11N

1E

Willamette

N2 / N2SW / SWSW / NWSE

Oil & Gas

480.00

480.00

17

11N

1E

Willamette

ALL

Coal

640.00

640.00

17

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

19

11N

1E

Willamette

FR N2 / FR SW4 / N2N2N2N2SE / E2E2SESE

Coal

497.22

497.22

19

11N

1E

Willamette

FR N2 / FR SW4 / N2N2N2N2SE / E2E2SESE

Oil & Gas

497.22

497.22

20

11N

1E

Willamette

E2E2NENE / S2N2SWNE / S2SWNE / SENE / NESW / S2SW / SE4

Coal

360.00

360.00

20

11N

1E

Willamette

E2E2NENE / S2N2SWNE / S2SWNE / SENE / NESW / S2SW / SE4

Oil & Gas

360.00

360.00

21

11N

1E

Willamette

ALL

Coal

640.00

640.00

21

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

23

11N

1E

Willamette

ALL

Coal

640.00

640.00

23

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

24

11N

1E

Willamette

SENE / NW4 / S2

Coal

520.00

520.00

24

11N

1E

Willamette

SENE / NW4 / S2

Oil & Gas

520.00

520.00

25

11N

1E

Willamette

N2 / S2SW / SE4

Coal

560.00

560.00

25

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

26

11N

1E

Willamette

NE4 / S2

Coal

480.00

480.00

26

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

27

11N

1E

Willamette

N2NE / W2 / PT NESE / NWSE / S2SE

Coal

559.24

559.24

27

11N

1E

Willamette

N2NE / W2 / PT NESE / NWSE / S2SE

Oil & Gas

559.24

559.24

28

11N

1E

Willamette

NWNE / S2NE / NW4 / N2SW / SWSW / PT SESW / SE4

Coal

583.80

583.80

28

11N

1E

Willamette

NWNE / S2NE / NW4 / N2SW / SWSW / PT SESW / SE4

Oil & Gas

583.80

583.80

29

11N

1E

Willamette

N2 / SW4 / N2SE / SESE

Coal

600.00

600.00

29

11N

1E

Willamette

N2 / SW4 / N2SE / SESE

Oil & Gas

600.00

600.00

30

11N

1E

Willamette

NENENE / S2NWNENE / S2NENE / E2SWNE / SENE / FR W2NW / FR S2

Coal

493.02

493.02

30

11N

1E

Willamette

NENENE / S2NWNENE / S2NENE / E2SWNE / SENE / FR W2NW / FR S2

Oil & Gas

493.02

493.02

31

11N

1E

Willamette

NE4 / FR W2NW / FR S2

Coal

559.20

559.20

31

11N

1E

Willamette

NE4 / FR W2NW / FR S2

Oil & Gas

559.20

559.20

32

11N

1E

Willamette

S2SENE / N2NW / SWNW / W2NWSENW / SWSENW / S2SESENW / S2

Coal

480.00

480.00

32

11N

1E

Willamette

S2SENE / N2NW / SWNW / W2NWSENW / SWSENW / S2SESENW / S2

Oil & Gas

480.00

480.00

33

11N

1E

Willamette

NE4 / PT NENW / S2SWNW / NESENW / S2SENW / SW4 / NESE / E2E2NWSE / S2SE

Coal

503.96

503.96

33

11N

1E

Willamette

NE4 / PT NENW / S2SWNW / NESENW / S2SENW / SW4 / NESE / E2E2NWSE / S2SE

Oil & Gas

503.96

503.96

34

11N

1E

Willamette

NE4 / S2NW / SW4 / N2SE / SWSE

Coal

520.00

520.00

34

11N

1E

Willamette

NE4 / S2NW / SW4 / N2SE / SWSE

Oil & Gas

520.00

520.00

35

11N

1E

Willamette

ALL

Coal

640.00

640.00

35

11N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

25

12N

1E

Willamette

ALL

Coal

640.00

640.00

25

12N

1E

Willamette

ALL

Oil & Gas

640.00

640.00

27

12N

1E

Willamette

FR S2NE / LOT 1 & 8 / SENW / N2SW / SWSW / N2SE / SWSE

Coal

360.14

360.14

27

12N

1E

Willamette

FR S2NE / LOT 1 & 8 / SENW / N2SW / SWSW / N2SE / SWSE

Oil & Gas

360.14

360.14

28

12N

1E

Willamette

LOT 6, 7, 8 & 9 / SESE

Coal

147.10

147.10

28

12N

1E

Willamette

LOT 6, 7, 8 & 9 / SESE

Oil & Gas

147.10

147.10

31

12N

1E

Willamette

LOT 9 & 10 / N2SE

Coal

182.05

182.05

31

12N

1E

Willamette

LOT 9 & 10 / N2SE

Oil & Gas

182.05

182.05

32

12N

1E

Willamette

S2SE

Coal

80.00

80.00

32

12N

1E

Willamette

S2SE

Oil & Gas

80.00

80.00

33

12N

1E

Willamette

N2 / SW4 / NWSE

Coal

520.00

520.00

33

12N

1E

Willamette

N2 / SW4 / NWSE

Oil & Gas

520.00

520.00

34

12N

1E

Willamette

S2NE / NENESW / E2NWNESW / N2SE / E2SWSE / SESE

Coal

235.00

235.00

34

12N

1E

Willamette

S2NE / NENESW / E2NWNESW / N2SE / E2SWSE / SESE

Oil & Gas

235.00

235.00

35

12N

1E

Willamette

NE4 / NENW / S2NW / S2

Coal

600.00

600.00

35

12N

1E

Willamette

NE4 / NENW / S2NW / S2

Oil & Gas

600.00

600.00

9

11N

1W

Willamette

S2SE

Coal

80.00

80.00

9

11N

1W

Willamette

S2SE

Oil & Gas

80.00

80.00

10

11N

1W

Willamette

PT N2SE, SWSE / SESE

Coal

60.65

60.65

10

11N

1W

Willamette

PT N2SE, SWSE / SESE

Oil & Gas

60.65

60.65

11

11N

1W

Willamette

NENE / PT NWNE / LOT 1 & 2

Coal

131.32

131.32

11

11N

1W

Willamette

NENE / PT NWNE / LOT 1 & 2

Oil & Gas

131.32

131.32

15

11N

1W

Willamette

E2 / SENW

Coal

360.00

360.00

15

11N

1W

Willamette

E2 / SENW

Oil & Gas

360.00

360.00

20

11N

1W

Willamette

W2SWSW

Coal

20.00

20.00

20

11N

1W

Willamette

W2SWSW

Oil & Gas

20.00

20.00

22

11N

1W

Willamette

N2NW / S2SE

Coal

160.00

160.00

22

11N

1W

Willamette

N2NW / S2SE

Oil & Gas

160.00

160.00

23

11N

1W

Willamette

S2NE / W2 / N2SE / SWSE

Coal

520.00

520.00

23

11N

1W

Willamette

S2NE / W2 / N2SE / SWSE

Oil & Gas

520.00

520.00

24

11N

1W

Willamette

NENE / PT E2E2W2NE / SENE / S2N2NWNW / S2NWNW / SWNW / S2

Coal

487.51

487.51

24

11N

1W

Willamette

NENE / PT E2E2W2NE / SENE / S2N2NWNW / S2NWNW / SWNW / S2

Oil & Gas

487.51

487.51

25

11N

1W

Willamette

ALL

Coal

640.00

640.00

25

11N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

26

11N

1W

Willamette

ALL

Coal

640.00

640.00

26

11N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

27

11N

1W

Willamette

N2 / N2SW / SWSW / N2SE / SESE

Coal

560.00

560.00

27

11N

1W

Willamette

N2 / N2SW / SWSW / N2SE / SESE

Oil & Gas

560.00

560.00

28

11N

1W

Willamette

SESW / S2SE

Coal

120.00

120.00

28

11N

1W

Willamette

SESW / S2SE

Oil & Gas

120.00

120.00

29

11N

1W

Willamette

NWNW / S2NW / NWSW

Coal

160.00

160.00

29

11N

1W

Willamette

NWNW / S2NW / NWSW

Oil & Gas

160.00

160.00

31

11N

1W

Willamette

FR S2NW / FR SW4 / W2SE

Coal

303.76

303.76

31

11N

1W

Willamette

FR S2NW / FR SW4 / W2SE

Oil & Gas

303.76

303.76

32

11N

1W

Willamette

PT NENE / SWNE / SENE LESS ROAD / S2S2NENW / SENW / NESW / E2E2SWSW / SESW / SE4

Coal

379.94

379.94

32

11N

1W

Willamette

PT NENE / SWNE / SENE LESS ROAD / S2S2NENW / SENW / NESW / E2E2SWSW / SESW / SE4

Oil & Gas

379.94

379.94

33

11N

1W

Willamette

ALL

Coal

640.00

640.00

33

11N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

34

11N

1W

Willamette

E2SW / SE4

Coal

240.00

240.00

34

11N

1W

Willamette

E2SW / SE4

Oil & Gas

240.00

240.00

35

11N

1W

Willamette

ALL

Coal

640.00

640.00

35

11N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

36

11N

1W

Willamette

ALL

Coal

640.00

640.00

36

11N

1W

Willamette

ALL

Oil & Gas

640.00

640.00

1

12N

1W

Willamette

FR NE4 / S2NW / S2SW / W2SE

Coal

400.44

400.44

1

12N

1W

Willamette

FR NE4 / S2NW / S2SW / W2SE

Oil & Gas

400.44

400.44

9

12N

1W

Willamette

LOT 1

Coal

20.05

20.05

9

12N

1W

Willamette

LOT 1

Oil & Gas

20.05

20.05

11

12N

1W

Willamette

N2NE / SWNE / W2SENE / NWNW / S2NW / PT NESE / NWSE / S2SE

Coal

402.72

402.72

11

12N

1W

Willamette

N2NE / SWNE / W2SENE / NWNW / S2NW / PT NESE / NWSE / S2SE

Oil & Gas

402.72

402.72

13

12N

1W

Willamette

SENE / W2NW / SW4 / NWSE

Coal

320.00

320.00

13

12N

1W

Willamette

SENE / W2NW / SW4 / NWSE

Oil & Gas

320.00

320.00

15

12N

1W

Willamette

E2SE

Coal

80.00

80.00

15

12N

1W

Willamette

E2SE

Oil & Gas

80.00

80.00

19

12N

1W

Willamette

FR NW4 / FR S2SW / LOT 2 / W2SE

Coal

334.16

334.16

19

12N

1W

Willamette

FR NW4 / FR S2SW / LOT 2 / W2SE

Oil & Gas

334.16

334.16

22

12N

1W

Willamette

S2S2SENE EXCEPT ROAD NO. 252

Coal

9.85

9.85

22

12N

1W

Willamette

S2S2SENE EXCEPT ROAD NO. 252

Oil & Gas

9.85

9.85

25

12N

1W

Willamette

NE4 / E2SW / W2SE

Coal

320.00

320.00

25

12N

1W

Willamette

NE4 / E2SW / W2SE

Oil & Gas

320.00

320.00

27

12N

1W

Willamette

LOT 3,4 & 5 / NWNE / N2NW / NWSW

Coal

210.35

210.35

27

12N

1W

Willamette

LOT 3,4 & 5 / NWNE / N2NW / NWSW

Oil & Gas

210.35

210.35

4

11N

2E

Willamette

FR NW4 / W2SW / S2SESW

Coal

260.26

260.26

4

11N

2E

Willamette

FR NW4 / W2SW / S2SESW

Oil & Gas

260.26

260.26

5

11N

2E

Willamette

ALL FR

Coal

639.22

639.22

5

11N

2E

Willamette

ALL FR

Oil & Gas

639.22

639.22

6

11N

2E

Willamette

ALL FR

Coal

686.46

686.46

6

11N

2E

Willamette

ALL FR

Oil & Gas

686.46

686.46

7

11N

2E

Willamette

ALL FR

Coal

688.02

688.02

7

11N

2E

Willamette

ALL FR

Oil & Gas

688.02

688.02

8

11N

2E

Willamette

N2 / SW4 / N2SE

Coal

560.00

560.00

8

11N

2E

Willamette

N2 / SW4 / N2SE

Oil & Gas

560.00

560.00

9

11N

2E

Willamette

WEST 60 ACRES W2NE / W2

Coal

380.00

380.00

9

11N

2E

Willamette

WEST 60 ACRES W2NE / W2

Oil & Gas

380.00

380.00

14

11N

2E

Willamette

SE4

Coal

160.00

160.00

14

11N

2E

Willamette

SE4

Oil & Gas

160.00

160.00

15

11N

2E

Willamette

ALL

Coal

640.00

640.00

15

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

16

11N

2E

Willamette

NENE / SWNE

Coal

80.00

80.00

16

11N

2E

Willamette

NENE / SWNE

Oil & Gas

80.00

80.00

17

11N

2E

Willamette

ALL

Coal

640.00

640.00

17

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

18

11N

2E

Willamette

FR N2 / SESW

Coal

384.72

384.72

18

11N

2E

Willamette

ALL FR

Oil & Gas

689.55

689.55

19

11N

2E

Willamette

ALL FR

Coal

695.21

695.21

19

11N

2E

Willamette

ALL FR

Oil & Gas

695.21

695.21

20

11N

2E

Willamette

NE4 / N2NW / E2SW / SE4

Coal

480.00

480.00

20

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

21

11N

2E

Willamette

ALL

Coal

640.00

640.00

21

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

23

11N

2E

Willamette

ALL

Coal

640.00

640.00

23

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

25

11N

2E

Willamette

ALL

Coal

640.00

640.00

25

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

27

11N

2E

Willamette

ALL

Coal

640.00

640.00

27

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

28

11N

2E

Willamette

SW4

Coal

160.00

160.00

28

11N

2E

Willamette

SW4

Oil & Gas

160.00

160.00

29

11N

2E

Willamette

ALL

Coal

640.00

640.00

29

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

30

11N

2E

Willamette

NE4 / LOT 2 / FR W2SW

Coal

328.76

328.76

30

11N

2E

Willamette

NE / LOT 2 / S2

Oil & Gas

568.76

568.76

31

11N

2E

Willamette

ALL FR

Coal

698.49

698.49

31

11N

2E

Willamette

ALL FR

Oil & Gas

698.49

698.49

32

11N

2E

Willamette

ALL

Coal

640.00

640.00

32

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

33

11N

2E

Willamette

ALL

Coal

640.00

640.00

33

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

34

11N

2E

Willamette

ALL

Coal

640.00

640.00

34

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

35

11N

2E

Willamette

ALL

Coal

640.00

640.00

35

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

36

11N

2E

Willamette

ALL

Coal

640.00

640.00

36

11N

2E

Willamette

ALL

Oil & Gas

640.00

640.00

19

12N

2E

Willamette

LOT 2, 3, 4, 5 & 9

Coal

170.05

170.05

19

12N

2E

Willamette

LOT 2, 3, 4, 5 & 9

Oil & Gas

170.05

170.05

21

12N

2E

Willamette

NENE / PT NWNE / S2NE / PT LOT 2

Coal

166.81

166.81

21

12N

2E

Willamette

NENE / PT NWNE / S2NE / PT LOT 2

Oil & Gas

166.81

166.81

27

12N

2E

Willamette

PT NWSW

Coal

2.11

2.11

27

12N

2E

Willamette

PT NWSW

Oil & Gas

2.11

2.11

30

12N

2E

Willamette

E2NW / FR S2

Coal

392.87

392.87

30

12N

2E

Willamette

E2NW / FR S2

Oil & Gas

392.87

392.87

31

12N

2E

Willamette

FR S2

Coal

311.50

311.50

31

12N

2E

Willamette

FR S2

Oil & Gas

311.50

311.50

32

12N

2E

Willamette

S2

Coal

320.00

320.00

32

12N

2E

Willamette

S2

Oil & Gas

320.00

320.00

18

11N

3E

Willamette

NE4

Coal

160.00

160.00

18

11N

3E

Willamette

NE4

Oil & Gas

160.00

160.00

19

11N

3E

Willamette

ALL FR

Coal

539.52

539.52

19

11N

3E

Willamette

ALL FR

Oil & Gas

539.52

539.52

20

11N

3E

Willamette

S2

Coal

320.00

320.00

20

11N

3E

Willamette

S2

Oil & Gas

320.00

320.00

21

11N

3E

Willamette

ALL

Coal

640.00

640.00

21

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

22

11N

3E

Willamette

S2

Coal

320.00

320.00

22

11N

3E

Willamette

S2

Oil & Gas

320.00

320.00

23

11N

3E

Willamette

ALL

Coal

640.00

640.00

23

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

24

11N

3E

Willamette

ALL

Coal

640.00

640.00

24

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

25

11N

3E

Willamette

ALL

Coal

640.00

640.00

25

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

26

11N

3E

Willamette

ALL

Coal

640.00

640.00

26

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

27

11N

3E

Willamette

ALL

Coal

640.00

640.00

27

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

28

11N

3E

Willamette

ALL

Coal

640.00

640.00

28

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

29

11N

3E

Willamette

ALL

Coal

640.00

640.00

29

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

30

11N

3E

Willamette

ALL FR

Coal

541.12

541.12

30

11N

3E

Willamette

ALL FR

Oil & Gas

541.12

541.12

31

11N

3E

Willamette

ALL FR

Coal

541.84

541.84

31

11N

3E

Willamette

ALL FR

Oil & Gas

541.84

541.84

32

11N

3E

Willamette

ALL

Coal

640.00

640.00

32

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

33

11N

3E

Willamette

ALL

Coal

640.00

640.00

33

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

34

11N

3E

Willamette

ALL

Coal

640.00

640.00

34

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

35

11N

3E

Willamette

ALL

Coal

640.00

640.00

35

11N

3E

Willamette

ALL

Oil & Gas

640.00

640.00

31

12N

3E

Willamette

60 FT STRIP IN SWSE

Coal

1.31

1.31

31

12N

3E

Willamette

60 FT STRIP IN SWSE

Oil & Gas

1.31

1.31

6

11N

4E

Willamette

FR SW4 / W2SE

Coal

240.00

240.00

6

11N

4E

Willamette

FR SW4 / W2SE

Oil & Gas

240.00

240.00

7

11N

4E

Willamette

FR N2 / FR SW4 / NESE

Coal

610.57

610.57

7

11N

4E

Willamette

FR N2 / FR SW4 / NESE

Oil & Gas

610.57

610.57

10

11N

4E

Willamette

FR NE4

Coal

209.57

209.57

10

11N

4E

Willamette

FR NE4

Oil & Gas

209.57

209.57

11

11N

4E

Willamette

PT LOT 3, 6, 7 & 8 / LOT 4, 5, 9, 10, 11 & 12

Coal

325.46

325.46

11

11N

4E

Willamette

PT LOT 3, 6, 7 & 8 / LOT 4, 5, 9, 10, 11 & 12

Oil & Gas

325.46

325.46

12

11N

4E

Willamette

LOT 9

Coal

40.00

40.00

12

11N

4E

Willamette

LOT 9

Oil & Gas

40.00

40.00

13

11N

4E

Willamette

ALL

Coal

640.00

640.00

13

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

14

11N

4E

Willamette

S2SW

Coal

80.00

80.00

14

11N

4E

Willamette

S2SW

Oil & Gas

80.00

80.00

15

11N

4E

Willamette

E2E2SWSE / SESE

Coal

50.00

50.00

15

11N

4E

Willamette

E2E2SWSE / SESE

Oil & Gas

50.00

50.00

16

11N

4E

Willamette

ALL

Coal

640.00

640.00

16

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

17

11N

4E

Willamette

ALL

Coal

640.00

640.00

17

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

18

11N

4E

Willamette

ALL FR

Coal

649.00

649.00

18

11N

4E

Willamette

ALL FR

Oil & Gas

649.00

649.00

19

11N

4E

Willamette

ALL FR

Coal

652.60

652.60

19

11N

4E

Willamette

ALL FR

Oil & Gas

652.60

652.60

20

11N

4E

Willamette

ALL

Coal

640.00

640.00

20

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

21

11N

4E

Willamette

ALL

Coal

640.00

640.00

21

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

22

11N

4E

Willamette

ALL

Coal

640.00

640.00

22

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

23

11N

4E

Willamette

ALL

Coal

640.00

640.00

23

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

24

11N

4E

Willamette

S2SW / SE4

Coal

240.00

240.00

24

11N

4E

Willamette

S2SW / SE4

Oil & Gas

240.00

240.00

25

11N

4E

Willamette

ALL

Coal

640.00

640.00

25

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

26

11N

4E

Willamette

ALL

Coal

640.00

640.00

26

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

27

11N

4E

Willamette

ALL

Coal

640.00

640.00

27

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

28

11N

4E

Willamette

ALL

Coal

640.00

640.00

28

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

29

11N

4E

Willamette

ALL

Coal

640.00

640.00

29

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

30

11N

4E

Willamette

ALL FR

Coal

655.20

655.20

30

11N

4E

Willamette

ALL FR

Oil & Gas

655.20

655.20

31

11N

4E

Willamette

ALL FR

Coal

641.30

641.30

31

11N

4E

Willamette

ALL FR

Oil & Gas

641.30

641.30

32

11N

4E

Willamette

ALL

Coal

640.00

640.00

32

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

33

11N

4E

Willamette

ALL

Coal

640.00

640.00

33

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

34

11N

4E

Willamette

ALL

Coal

640.00

640.00

34

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

35

11N

4E

Willamette

ALL

Coal

640.00

640.00

35

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

36

11N

4E

Willamette

ALL

Coal

640.00

640.00

36

11N

4E

Willamette

ALL

Oil & Gas

640.00

640.00

31

12N

4E

Willamette

SENE / FR S2

Coal

360.11

360.11

31

12N

4E

Willamette

SENE / FR S2

Oil & Gas

360.11

360.11

32

12N

4E

Willamette

S2SE

Coal

80.00

80.00

32

12N

4E

Willamette

S2SE

Oil & Gas

80.00

80.00

5

11N

5E

Willamette

PT LOT 6, 7, N2SW / S2SW / SE4

Coal

330.15

330.15

5

11N

5E

Willamette

PT LOT 6, 7, N2SW / S2SW / SE4

Oil & Gas

330.15

330.15

6

11N

5E

Willamette

PT LOT 8, 9, 12, 13, S2SE

Coal

100.16

100.16

6

11N

5E

Willamette

PT LOT 8, 9, 12, 13, S2SE

Oil & Gas

100.16

100.16

7

11N

5E

Willamette

FR NE4 / LOT 3 / PT LOTS 4 & 5 / LOTS 6, 11 & 12 / FR S2

Coal

775.99

775.99

7

11N

5E

Willamette

FR NE4 / LOT 3 / PT LOTS 4 & 5 / LOTS 6, 11 & 12 / FR S2

Oil & Gas

775.99

775.99

20

11N

5E

Willamette

S2S2

Coal

160.00

160.00

20

11N

5E

Willamette

S2S2

Oil & Gas

160.00

160.00

21

11N

5E

Willamette

NE4 / N2NW / SWNW / NWSW / S2SW / SE4

Coal

560.00

560.00

21

11N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

22

11N

5E

Willamette

ALL

Coal

640.00

640.00

22

11N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

28

11N

5E

Willamette

N2 / N2SW / FR S2SW / SE4 / MINERAL SURVEY NO. 837

Coal

640.00

640.00

28

11N

5E

Willamette

N2 / N2SW / FR S2SW / SE4 / MINERAL SURVEY NO. 837

Oil & Gas

640.00

640.00

29

11N

5E

Willamette

N2 / SW4 / N2SE / FR S2SE / MINERAL SURVEY NO. 837

Coal

640.00

640.00

29

11N

5E

Willamette

N2 / SW4 / N2SE / FR S2SE / MINERAL SURVEY NO. 837

Oil & Gas

640.00

640.00

30

11N

5E

Willamette

FR S2

Coal

343.87

343.87

30

11N

5E

Willamette

FR S2

Oil & Gas

343.87

343.87

31

11N

5E

Willamette

ALL FR LESS MINING CLAIMS

Coal

584.22

584.22

31

11N

5E

Willamette

ALL FR LESS MINING CLAIMS

Oil & Gas

584.22

584.22

32

11N

5E

Willamette

N2NW

Coal

80.00

80.00

32

11N

5E

Willamette

N2NW

Oil & Gas

80.00

80.00

Sub Total by LEWIS County



















Sub Total Coal

73,763.24

73,763.24











Sub Total Oil & Gas

74,788.07

74,788.07

SKAMANIA County









5

10N

5E

Willamette

PT FR W2NE, LOT 3 / LOT 4 / S2NW / SW4 / PT SE4

Coal

465.64

465.64

5

10N

5E

Willamette

PT FR W2NE, LOT 3 / LOT 4 / S2NW / SW4 / PT SE4

Oil & Gas

465.64

465.64

6

10N

5E

Willamette

FR N2NE / LOT 8 / SENE / FR W2 / NESE / FR W2SE / SESE / MINERAL SURVEY NO. 888

Coal

705.46

705.46

6

10N

5E

Willamette

FR N2NE / LOT 8 / SENE / FR W2 / NESE / FR W2SE / SESE / MINERAL SURVEY NO. 888

Oil & Gas

705.46

705.46

7

10N

5E

Willamette

ALL FR / MINERAL SURVEY NO. 888

Coal

652.84

652.84

7

10N

5E

Willamette

ALL FR / MINERAL SURVEY NO. 888

Oil & Gas

652.84

652.84

8

10N

5E

Willamette

W2

Coal

320.00

320.00

8

10N

5E

Willamette

W2

Oil & Gas

320.00

320.00

13

10N

5E

Willamette

W2NE / LOTS 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, & 19

Coal

324.51

324.51

13

10N

5E

Willamette

W2NE / LOTS 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, & 19

Oil & Gas

324.51

324.51

17

10N

5E

Willamette

PT W2NE / W2 / PT SE4

Coal

495.00

495.00

17

10N

5E

Willamette

PT W2NE / W2 / PT SE4

Oil & Gas

495.00

495.00

18

10N

5E

Willamette

ALL FR

Coal

660.35

660.35

18

10N

5E

Willamette

ALL FR

Oil & Gas

660.35

660.35

19

10N

5E

Willamette

FR N2 / FR SW4 / N2SE / PT S2SE

Coal

651.03

651.03

19

10N

5E

Willamette

FR N2 / FR SW4 / N2SE / PT S2SE

Oil & Gas

651.03

651.03

20

10N

5E

Willamette

PT NENE / W2NE / PT SENE / NW4 / N2SW / PT S2SW / N2SE / PT S2SE

Coal

580.00

580.00

20

10N

5E

Willamette

PT NENE / W2NE / PT SENE / NW4 / N2SW / PT S2SW / N2SE / PT S2SE

Oil & Gas

580.00

580.00

21

10N

5E

Willamette

PT SWNW, NWSW

Coal

37.00

37.00

21

10N

5E

Willamette

PT SWNW, NWSW

Oil & Gas

37.00

37.00

30

10N

5E

Willamette

PT NENW / FR W2NW / PT SENW

Coal

129.68

129.68

30

10N

5E

Willamette

PT NENW / FR W2NW / PT SENW

Oil & Gas

129.68

129.68

1

7N

5E

Willamette

ALL FR

Coal

678.32

678.32

1

7N

5E

Willamette

ALL FR

Oil & Gas

678.32

678.32

5

7N

5E

Willamette

LOT 1 & 5 / SENWNE / PT S2NE, NENENESE

Coal

121.59

121.59

5

7N

5E

Willamette

LOT 1 & 5 / SENWNE / PT S2NE, NENENESE

Oil & Gas

121.59

121.59

9

7N

5E

Willamette

ALL

Coal

640.00

640.00

9

7N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

10

7N

5E

Willamette

NW4

Coal

160.00

160.00

10

7N

5E

Willamette

NW4

Oil & Gas

160.00

160.00

11

7N

5E

Willamette

ALL

Coal

640.00

640.00

11

7N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

12

7N

5E

Willamette

ALL

Coal

640.00

640.00

12

7N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

13

7N

5E

Willamette

ALL

Coal

640.00

640.00

13

7N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

15

7N

5E

Willamette

N2 / N2SW / SE4

Coal

560.00

560.00

15

7N

5E

Willamette

N2 / N2SW / SE4

Oil & Gas

560.00

560.00

21

7N

5E

Willamette

NE4 / PT N2NW, SWNW / SENW / PT W2SW / NESE / PT NWSE / SESE

Coal

453.76

453.76

21

7N

5E

Willamette

NE4 / PT N2NW, SWNW / SENW / PT W2SW / NESE / PT NWSE / SESE

Oil & Gas

453.76

453.76

23

7N

5E

Willamette

N2 / NESW / SWSW / SE4

Coal

560.00

560.00

23

7N

5E

Willamette

N2 / NESW / SWSW / SE4

Oil & Gas

560.00

560.00

25

7N

5E

Willamette

NE4 / SWNW / LOTS 3, 4, 5, & 6 / FR E2SE

Coal

375.77

375.77

25

7N

5E

Willamette

NE4 / SWNW / LOTS 3, 4, 5, & 6 / FR E2SE

Oil & Gas

375.77

375.77

27

7N

5E

Willamette

FR N2 / LOT 3 / FR S2SW / LOT 6 / FR S2SE

Coal

546.00

546.00

27

7N

5E

Willamette

FR N2 / LOT 3 / FR S2SW / LOT 6 / FR S2SE

Oil & Gas

546.00

546.00

29

7N

5E

Willamette

N2NW / LOT 5, 7, & 8

Coal

136.15

136.15

29

7N

5E

Willamette

N2NW / LOT 5, 7, & 8

Oil & Gas

136.15

136.15

31

7N

5E

Willamette

NENE / S2NE / LOTS 3, 4 & 5 / SENW / E2SW / S2SE

Coal

382.46

382.46

31

7N

5E

Willamette

NENE / S2NE / LOTS 3, 4 & 5 / SENW / E2SW / S2SE

Oil & Gas

382.46

382.46

33

7N

5E

Willamette

ALL

Coal

640.00

640.00

33

7N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

35

7N

5E

Willamette

N2 / N2SW / SWSW / SE4

Coal

600.00

600.00

35

7N

5E

Willamette

N2 / N2SW / SWSW / SE4

Oil & Gas

600.00

600.00

32

8N

5E

Willamette

PT SWSE / SESE

Coal

44.00

44.00

32

8N

5E

Willamette

PT SWSE / SESE

Oil & Gas

44.00

44.00

34

8N

5E

Willamette

ALL

Coal

640.00

640.00

34

8N

5E

Willamette

ALL

Oil & Gas

640.00

640.00

Sub Total by SKAMANIA County



















Sub Total Coal

13,479.56

13,479.56











Sub Total Oil & Gas

13,479.56

13,479.56

















Grand Total by WASHINGTON State



Total Coal

360,606.40

360,127.91











Total Oil & Gas

365,219.73

364,741.24

